                      21-22108-rdd                   Doc 34              Filed 05/21/21 Entered 05/21/21 08:41:26                                                       Main Document
                                                                                      Pg 1 of 88

   In re 96 Wythe Acquisition LLC                                                            Case No. 21-22108-rdd
         Debtor                                                                     Reporting Period: 04/01/2021 - 04/30/2021

        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

        Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
        or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
        ACTUAL” column must equal the sum of the fhree bank account columns. Attach copies of the bank statements and the cash disbursements journal.
        The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
        attached for each account. [See MOR-1 (CON’T)]


                                                                                                                                                                                             CURRENT MONTH
        ACCOUNT NUMBER (LAST 4)                              DIP 0935         DIP 0927         Oper 2703**         Oper 2855**           TWH BK 1596          TWH BK 1603   TWH BK 1611    ACTUAL (TOTAL OF ALL
                                                                                                                                                                                               ACCOUNTS)

        CASH BEGINNING OF MONTH      $10,490.03                                    $1.00       $10,357.09          $381,757.71                     $0.00            $0.00          $0.00           $402,605.83
        RECEIPTS
        CASH SALES                  $699,912.93                                                       $0.00        $318,616.10                                                                   $1,018,529.03
        ACCOUNTS RECEIVABLE - PREPETITION
        ACCOUNTS RECEIVABLE - POSTPETITION
        LOANS AND ADVANCES
        SALE OF ASSETS
        OTHER (ATTACH LIST)                                                                    $1,683.72                                                                                             $1,683.72
        TRANSFERS (FROM DIP ACCTS)                                                 $0.00     $586,122.80           $124,500.00              $50,000.00                        $81,532.94           $842,155.74
          TOTAL RECEIPTS            $699,912.93                                    $0.00     $587,806.52           $443,116.10              $50,000.00              $0.00     $81,532.94         $1,862,368.49
        DISBURSEMENTS
        NET PAYROLL                                                                          $487,340.51                                                                                           $487,340.51
        PAYROLL TAXES                                                                          $9,154.80                                                                                             $9,154.80
        SALES, USE, & OTHER TAXES
        INVENTORY PURCHASES
        SECURED/ RENTAL/ LEASES
        INSURANCE
        ADMINISTRATIVE                                                                                                  $180.00                                                                        $180.00
        SELLING
        OTHER (ATTACH LIST)           $9,906.15                                                 $1,460.18          $406,973.76               $1,321.78                                             $419,661.87
        OWNER DRAW *
        TRANSFERS (TO DIP ACCTS)    $366,532.94                                                $99,500.00          $376,122.80                     $0.00            $0.00          $0.00           $842,155.74
        PROFESSIONAL FEES
        U.S. TRUSTEE QUARTERLY FEES
        COURT COSTS
        TOTAL DISBURSEMENTS         $376,439.09                                    $0.00     $597,455.49           $783,276.56               $1,321.78              $0.00          $0.00         $1,758,492.92
                                                                                                                                                                                                         $0.00
        NET CASH FLOW                $323,473.84                                   $0.00       -$9,648.97         -$340,160.46              $48,678.22              $0.00     $81,532.94           $103,875.57
        (RECEIPTS LESS DISBURSEMENTS)

        CASH – END OF MONTH                              $333,963.87               $1.00           $708.12          $41,597.25              $48,678.22              $0.00     $81,532.94           $506,481.40
        * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE
        ** Account closed during in May 2021


THE FOLLOWING SECTION MUST BE COMPLETED
        DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

        TOTAL DISBURSEMENTS                                1,758,493
          LESS: TRANSFERS TO OTHER                          (842,156)
        DEBTOR IN POSSESSION
          PLUS: ESTATE
        DISBURSEMENTS MADE BY
        TOTAL DISBURSEMENTS FOR                               916,337
        CALCULATING U.S. TRUSTEE
       21-22108-rdd          Doc 34       Filed 05/21/21 Entered 05/21/21 08:41:26                        Main Document
                                                       Pg 2 of 88


                                       UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF NEW YORK


In re 96 Wythe Acquisition LLC                                                 Case No. 21-22108-rdd
      Debtor                                                          Reporting Period: 04/01/2021 - 04/30/2021

                                                                     Federal Tax I.D. # XX-XXXXXXX

                                   CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month
     and submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
     the month, as are the reports for Southern District of New York.)

     REQUIRED DOCUMENTS                                                    Form No.             Document Explanation
                                                                                                Attached Attached
     Schedule of Cash Receipts and Disbursements             MOR-1                          x
                                                             MOR-1 (CON'T)
     Bank Reconciliation (or copies of debtor's bank reconciliations)                       x
        Copies of bank statements                                                           x
        Cash disbursements journals                                                         x
     Statement of Operations                                 MOR-2                          x
     Balance Sheet                                           MOR-3                          x
     Status of Post-petition Taxes                           MOR-4
        Copies of IRS Form 6123 or payment receipt
        Copies of tax returns filed during reporting period
     Summary of Unpaid Post-petition Debts                   MOR-4
        Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging            MOR-5
     Taxes Reconciliation and Aging                          MOR-5
     Payments to Insiders and Professional                   MOR-6
     Post Petition Status of Secured Notes, Leases Payable MOR-6
     Debtor Questionnaire                                    MOR-7                          x

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.

     Signature of Debtor                                                                    Date

     Signature of Authorized Individual*                                                    Date               5/15/2021
                                      David Goldwasser Manager
     Printed Name of Authorized Individual                                                  Date               5/15/2021

     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.
                      21-22108-rdd                     Doc 34               Filed 05/21/21 Entered 05/21/21 08:41:26                                                       Main Document
                                                                                         Pg 3 of 88

   In re 96 Wythe Acquisition LLC                                                               Case No. 21-22108-rdd
         Debtor                                                                        Reporting Period: 04/01/2021 - 04/30/2021

        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

        Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
        or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
        ACTUAL” column must equal the sum of the fhree bank account columns. Attach copies of the bank statements and the cash disbursements journal.
        The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
        attached for each account. [See MOR-1 (CON’T)]


                                                                                                                                                                                        CURRENT MONTH
        ACCOUNT NUMBER (LAST 4)                             Oper 2703**      Oper 2855**         TWH BK 1596      TWH BK 1603      TWH BK 1611                DIP 0935    DIP 0927    ACTUAL (TOTAL OF ALL
                                                                                                                                                                                          ACCOUNTS)

        CASH BEGINNING OF MONTH       $10,357.09                           $381,757.71                  $0.00             $0.00            $0.00         $10,490.03           $1.00           $402,605.83
        RECEIPTS
        CASH SALES                         $0.00                           $318,616.10                                                                  $699,912.93                         $1,018,529.03
        ACCOUNTS RECEIVABLE - PREPETITION
        ACCOUNTS RECEIVABLE - POSTPETITION
        LOANS AND ADVANCES                                                                                                                                                                           $0.00
        SALE OF ASSETS
        OTHER (ATTACH LIST)            $1,683.72                                                                                                                                                $1,683.72
        TRANSFERS (FROM DIP ACCTS)  $586,122.80                            $124,500.00            $50,000.00                        $81,532.94                                $0.00           $842,155.74
          TOTAL RECEIPTS            $587,806.52                            $443,116.10            $50,000.00              $0.00     $81,532.94          $699,912.93           $0.00         $1,862,368.49
        DISBURSEMENTS
        NET PAYROLL                 $487,340.51                                                                                                                                               $487,340.51
        PAYROLL TAXES                  $9,154.80                                                                                                                                                $9,154.80
        SALES, USE, & OTHER TAXES
        INVENTORY PURCHASES
        SECURED/ RENTAL/ LEASES
        INSURANCE                                                                                                                                                                                   $0.00
        ADMINISTRATIVE                                                           $180.00                                                                                                          $180.00
        SELLING
        OTHER (ATTACH LIST)            $1,460.18                           $406,973.76             $1,321.78                                                  $9,906.15                       $419,661.87
        OWNER DRAW *
        TRANSFERS (TO DIP ACCTS)      $99,500.00                           $376,122.80                  $0.00             $0.00            $0.00        $366,532.94                           $842,155.74
        PROFESSIONAL FEES                                                                                                                                                                           $0.00
        U.S. TRUSTEE QUARTERLY FEES
        COURT COSTS
        TOTAL DISBURSEMENTS         $597,455.49                            $783,276.56             $1,321.78              $0.00            $0.00        $376,439.09           $0.00         $1,758,492.92

        NET CASH FLOW                 -$9,648.97 ##########                                       $48,678.22              $0.00     $81,532.94          $323,473.84           $0.00           $103,875.57
        (RECEIPTS LESS DISBURSEMENTS)

        CASH – END OF MONTH                                     $708.12      $41,597.25          $48,678.22               $0.00     $81,532.94          $333,963.87           $1.00           $506,481.40
        * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE
        ** Account closed during in May 2021


THE FOLLOWING SECTION MUST BE COMPLETED
        DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

        TOTAL DISBURSEMENTS                                 1,758,493
          LESS: TRANSFERS TO OTHER                           (842,156)
        DEBTOR IN POSSESSION
          PLUS: ESTATE
        DISBURSEMENTS MADE BY
        TOTAL DISBURSEMENTS FOR                                916,337
        CALCULATING U.S. TRUSTEE
   21-22108-rdd                   Doc 34             Filed 05/21/21 Entered 05/21/21 08:41:26                                Main Document
                                                                  Pg 4 of 88


In re 96 Wythe Acquisition LLC                                                                       Case No. 21-22108-rdd
      Debtor                                                                                Reporting Period: 04/01/2021 - 04/30/2021


                                          STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                              REVENUES                                              MONTH             CUMULATIVE -FILING
                                                                                                                          TO DATE
     Gross Revenues                                                                                    903,021.44            1,585,153.30
     Less: Returns and Allowances
     Net Revenue
     COST OF GOODS SOLD
     Beginning Inventory
     Add: Purchases
     Add: Cost of Labor
     Add: Other Costs (attach schedule)
     Less: Ending Inventory
     Cost of Goods Sold
     Gross Profit                                                                                      903,021.44            1,585,153.30
     OPERATING EXPENSES
     Rooms                                                                                 $           245,543.43             469,507.34
     Food & Beverage                                                                       $           205,767.14             347,598.72
     Admin & General                                                                       $           197,409.80             355,065.57
     Info & Telecomm Systems                                                               $            18,032.35              32,455.73
     Sales & Marketing                                                                     $            52,787.81              78,057.32
     Property Operations & Maintenance                                                     $            82,258.94             146,174.51
     Utilities                                                                             $            37,194.75              83,168.80
     Property & Liability Insurance                                                        $            16,179.58              32,359.17
     Net Profit (Loss) Before Other Income & Expenses                                                   47,847.64              40,766.14
     OTHER INCOME AND EXPENSES
     Other Income (attach schedule)
     Interest Expense
     Other Expense (attach schedule)
     Net Profit (Loss) Before Reorganization Items
     REORGANIZATION ITEMS
     Professional Fees
     U. S. Trustee Quarterly Fees
     Interest Earned on Accumulated Cash from Chapter 11 (see continuation
     sheet)
     Gain (Loss) from Sale of Equipment
     Other Reorganization Expenses (attach schedule)
     Total Reorganization Expenses
     Income Taxes
     Net Profit (Loss)                                                                                  47,847.64               (7,081.50)
     *"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                             FORM MOR-2
                                                                                                                                                   2/2008
                                                                                                                                             PAGE 3 OF 12
       21-22108-rdd         Doc 34       Filed 05/21/21 Entered 05/21/21 08:41:26                  Main Document
                                                      Pg 5 of 88

In re 96 Wythe Acquisition LLC                                                         Case No. 21-22108-rdd
      Debtor                                                                  Reporting Period: 04/01/2021 - 04/30/2021



                                         DEBTOR QUESTIONNAIRE
     Must be completed each month. If the answer to any of the                      Yes                No
     questions is “Yes”, provide a detailed explanation of each item.
     Attach additional sheets if necessary.
     Have any assets been sold or transferred outside the normal course of                            x
     business this reporting period?
     Have any funds been disbursed from any account other than a debtor                               x
     in possession account this reporting period?
     Is the Debtor delinquent in the timely filing of any post-petition tax                           x
     returns?
     Are workers compensation, general liability or other necessary                                   x
     insurance coverages expired or cancelled, or has the debtor received
     notice of expiration or cancellation of such policies?
                                                                                                      x
     Is the Debtor delinquent in paying any insurance premium payment?
     Have any payments been made on pre-petition liabilities this reporting                           x
     period?
     Are any post petition receivables (accounts, notes or loans) due from                            x
     related parties?
     Are any post petition payroll taxes past due?                                                    x
     Are any post petition State or Federal income taxes past due?                                    x
     Are any post petition real estate taxes past due?                                                x
     Are any other post petition taxes past due?                                                      x
                                                                                                      x
     Have any pre-petition taxes been paid during this reporting period?
     Are any amounts owed to post petition creditors delinquent?                                      x
     Are any wage payments past due?                                                                  x
     Have any post petition loans been been received by the Debtor from                               x
     any party?
     Is the Debtor delinquent in paying any U.S. Trustee fees?                                        x
     Is the Debtor delinquent with any court ordered payments to attorneys                            x
     or other professionals?
     Have the owners or shareholders received any compensation outside of                             x
     the normal course of business?




                                                                                                                 FORM MOR-7
                                                                                                                       2/2008
                                                                                                                 PAGE 4 OF 12
5:59 PM                                                      The Williamsburg Hotel
      21-22108-rdd
05/13/21                               Doc 34        Filed 05/21/21    Entered 05/21/21 08:41:26               Main Document
                                                             Reconciliation
                                                                  Pg 6 of 88Detail
                                        1103100 · TD DIP Operating Account...0935, Period Ending 04/30/2021

                             Type             Date                            Description         Amount        Balance

Beginning Balance                                                                                                10,490.03
           Cleared Transactions
               Checks and Payments - 15 items
                     Transfer               04/22/2021   Transfer to 2703                        -100,000.00    -100,000.00
                     Check                  04/23/2021   A&G - Bad Debt Expense                      -289.23    -100,289.23
                     Check                  04/23/2021   A&G - Bank Charges                           -30.00    -100,319.23
                     Check                  04/23/2021   A&G - CC Processing Fees                      -1.05    -100,320.28
                     Check                  04/26/2021   A&G - Bad Debt Expense                    -1,278.88    -101,599.16
                     Check                  04/28/2021   A&G - Bad Debt Expense                    -3,371.48    -104,970.64
                     Check                  04/28/2021   A&G - CC Processing Fees                      -0.51    -104,971.15
                     Transfer               04/29/2021   Transfer to 2703                        -110,000.00    -214,971.15
                     Transfer               04/29/2021   Transfer to 1611                         -81,532.94    -296,504.09
                     Transfer               04/29/2021   Transfer to 1596                         -35,000.00    -331,504.09
                     Transfer               04/29/2021   Transfer to 2855                         -25,000.00    -356,504.09
                     Transfer               04/29/2021   Transfer to 1596                         -15,000.00    -371,504.09
                     Bill Pmt -Check        04/29/2021   A&G - Professional Fees                   -4,875.00    -376,379.09
                     Check                  04/29/2021   A&G - Bank Charges                           -30.00    -376,409.09
                     Check                  04/29/2021   A&G - Bank Charges                           -30.00    -376,439.09
               Total Checks and Payments                                                         -376,439.09    -376,439.09
               Deposits and Credits - 24 items
                     General Journal        04/17/2021   Credit Card Receipts - Rooms              39,368.02     39,368.02
                     General Journal        04/19/2021   Credit Card Receipts - F&B                  266.04      39,634.06
                     General Journal        04/20/2021   Credit Card Receipts - F&B                  568.15      40,202.21
                     General Journal        04/20/2021   Credit Card Receipts - Rooms              20,204.25     60,406.46
                     General Journal        04/21/2021   Credit Card Receipts - Rooms              22,299.38     82,705.84
                     General Journal        04/22/2021   Credit Card Receipts - F&B                 3,941.19     86,647.03
                     General Journal        04/22/2021   Credit Card Receipts - Rooms              16,836.89    103,483.92
                     General Journal        04/22/2021   Credit Card Receipts - Rooms              80,678.09    184,162.01
                     General Journal        04/22/2021   Credit Card Receipts - Rooms             149,032.83    333,194.84
                     General Journal        04/23/2021   Credit Card Receipts - F&B                18,915.70    352,110.54
                     General Journal        04/23/2021   Credit Card Receipts - Rooms              23,546.25    375,656.79
                     General Journal        04/23/2021   Credit Card Receipts - Rooms              28,728.73    404,385.52
                     General Journal        04/24/2021   Credit Card Receipts - F&B                19,214.94    423,600.46
                     General Journal        04/24/2021   Credit Card Receipts - Rooms              35,049.06    458,649.52
                     General Journal        04/25/2021   Credit Card Receipts - F&B                 4,721.91    463,371.43
                     General Journal        04/25/2021   Credit Card Receipts - F&B                 5,947.51    469,318.94
                     General Journal        04/25/2021   Credit Card Receipts - F&B                16,204.59    485,523.53
                     General Journal        04/25/2021   Credit Card Receipts - F&B                19,989.82    505,513.35
                     General Journal        04/25/2021   Credit Card Receipts - Rooms              45,274.91    550,788.26
                     General Journal        04/26/2021   Credit Card Receipts - F&B                  242.26     551,030.52
                     General Journal        04/26/2021   Credit Card Receipts - Rooms              27,158.42    578,188.94
                     General Journal        04/26/2021   Credit Card Receipts - Rooms              91,405.39    669,594.33
                     General Journal        04/27/2021   Credit Card Receipts - F&B                  122.06     669,716.39
                     General Journal        04/27/2021   Credit Card Receipts - Rooms              30,196.54    699,912.93
               Total Deposits and Credits                                                         699,912.93    699,912.93
           Total Cleared Transactions                                                             323,473.84    323,473.84
Cleared Balance                                                                                   323,473.84    333,963.87




                                                                                                                              Page 1 of 1
6:10 PM                                                                      The Williamsburg
05/13/21                            21-22108-rdd         Doc 34       Filed 05/21/21   EnteredHotel
                                                                                               05/21/21 08:41:26                   Main Document
                                                                             Reconciliation
                                                                                   Pg 7 of 88 Detail
                                                            1103500 · TD Mgmt Main Account...1596, Period Ending 04/30/2021

                             Type               Date        Num                           Name                     Description         Amount      Balance

Beginning Balance                                                                                                                                       0.00
           Cleared Transactions
               Checks and Payments - 3 items
                       Bill Pmt -Check      04/28/2021   1001         Nassau Candy Distributors Inc.      Minibar - Food                 -363.55     -363.55
                       Transfer             04/29/2021                                                    G&A                            -800.00    -1,163.55
                       Check                04/30/2021   Debit Card   Whole Foods                         F&B - Rooftop Supplies         -158.23    -1,321.78
               Total Checks and Payments                                                                                               -1,321.78    -1,321.78
               Deposits and Credits - 2 items
                       Transfer             04/29/2021                                                    Transfer from 0935           15,000.00   15,000.00
                       Transfer             04/29/2021                                                    Transfer from 0935           35,000.00   50,000.00
               Total Deposits and Credits                                                                                              50,000.00   50,000.00
           Total Cleared Transactions                                                                                                  48,678.22   48,678.22
Cleared Balance                                                                                                                        48,678.22   48,678.22




                                                                                                                                                                Page 1 of 1
6:13 PM                                                                                The Williamsburg Hotel
05/13/21                                21-22108-rdd       Doc 34          Filed 05/21/21 Entered 05/21/21 08:41:26                             Main Document
                                                                                     Reconciliation
                                                                                           Pg 8 of 88Detail
                                                                   1103520 · TD Mgmt Reserve Account...1611, Period Ending 04/30/2021

                                                 Type       Date        Num     Name                  Description             Clr   Amount       Balance

Beginning Balance                                                                                                                                     0.00
           Cleared Transactions
               Deposits and Credits - 1 item
                                               Transfer   04/29/2021                    Transfer of Sales Tax Reserve Funds        81,532.94    81,532.94
               Total Deposits and Credits                                                                                           81,532.94    81,532.94
           Total Cleared Transactions                                                                                               81,532.94    81,532.94
Cleared Balance                                                                                                                     81,532.94    81,532.94
Register Balance as of 04/30/2021                                                                                                   81,532.94    81,532.94
Ending Balance                                                                                                                      81,532.94    81,532.94




                                                                                                                                                                Page 1 of 1
5:54 PM                                                                  The Williamsburg Hotel
05/13/2121-22108-rdd                   Doc 34           Filed 05/21/21     Entered 05/21/21 08:41:26
                                                               Transactions by Account
                                                                                                                                                Main Document
Accrual Basis
                                                                     Pg    9 of 88
                                                                    As of April 30, 2021


                             Type        Date                      Num                       Memo                           Debit           Credit          Balance

    1100000 · Cash                                                                                                                                           10,357.09
        1102200 · BOA Payroll Account...2703                                                                                                                 10,357.09
                     Transfer          04/01/2021           PR032821-12     Payroll for 03/22/21 - 03/28/21 #214           89,294.23                         99,651.32
                     General Journal   04/02/2021 Payroll   PR032821-9      Payroll for 03/22/21 - 03/28/21 #214                            63,816.05        35,835.27
                     General Journal   04/02/2021 Payroll   PR032821-10     Payroll for 03/22/21 - 03/28/21 #214                            25,478.18        10,357.09
                     Check             04/05/2021 Payroll   ACH             A&G - Payroll Processing Fees                                      505.70         9,851.39
                     General Journal   04/05/2021           1619                                                            236.78
                                                                            Return of check Fred Wakkary 08/17/20-08/23/20 #183, Check Date 8/28/20 Original10,088.17
                                                                                                                                                             check was 266.7...
                     General Journal   04/05/2021           1619                                                             322.34
                                                                            Return of check two checks (1) Brianna M Lee and (2)                            10,410.51
                                                                                                                                 Fred Wakkary, $60 fee was incurred (322.34 ...
                     General Journal   04/05/2021           1619                                                            297.52
                                                                            Return of check Fred Wakkary PR 08/31/20-09/06/20                             10,708.03
                                                                                                                              #185, Check Date 9/11/20 Original check was 32...
                     General Journal   04/05/2021           1619            Return of check two checks (1) Ricardo Richardson 458.98                        11,167.01
                                                                                                                              and (2) Fred Wakkary, $60 fee was incurred
                     General Journal   04/05/2021           1619                                                            368.10
                                                                            Return of check Fred Wakkary PR 09/14/20-09/20/20                             11,535.11
                                                                                                                              #187, Check Date 9/25/20 Original check was 39...
                     Transfer          04/08/2021           PR040421-12     Payroll for 03/29/21 - 04/04/21 #215           90,868.15                        102,403.26
                     General Journal   04/09/2021 Payroll   PR040421-9      Payroll for 03/29/21 - 04/04/21 #215                            64,697.42        37,705.84
                     General Journal   04/09/2021 Payroll   PR040421-10     Payroll for 03/29/21 - 04/04/21 #215                            26,170.73        11,535.11
                     Check             04/12/2021 Payroll   ACH             A&G - Payroll Processing Fees                                      607.91        10,927.20
                     Transfer          04/15/2021           PR041121-12     Payroll for 04/05/21 - 04/11/21 #216           94,950.21                        105,877.41
                     General Journal   04/16/2021 Payroll   PR041121-9      Payroll for 04/05/21 - 04/11/21 #216                            67,345.24        38,532.17
                     General Journal   04/16/2021 Payroll   PR041121-10     Payroll for 04/05/21 - 04/11/21 #216                            27,604.97        10,927.20
                     Check             04/16/2021           ACH             ITS - Time & Attendance Software                                   269.74        10,657.46
                     Check             04/19/2021 Payroll   ACH             A&G - Payroll Processing Fees                                      514.38        10,143.08
                     Transfer          04/20/2021           PR041821-12     Payroll for 04/12/21 - 04/18/21 #217              500.00                         10,643.08
                     General Journal   04/20/2021           OAB0421         A&G - Timeclock Lease                                            1,190.44         9,452.64
                     General Journal   04/20/2021           107RRR                                                               9,154.80
                                                                            OUTSTANDING TAX LIABILITIES FOR QUARTER ENDING 3/31/21                              297.84
                     Transfer          04/22/2021           PR041121-12                                                  99,510.21
                                                                            Online Banking transfer from CHK 2855 Confirmation# 6513681629                   99,808.05
                     Transfer          04/22/2021                                                                 100,000.00
                                                                            WIRE TYPE:WIRE IN DATE: 210423 TIME:1301                           199,808.05
                                                                                                                     ET TRN:2021042300346529 SEQ:210423125325XI00/003647 ORI...
                     General Journal   04/23/2021 Payroll   PR041821-9      Payroll for 04/12/21 - 04/18/21 #217                            70,579.55       129,228.50
                     General Journal   04/23/2021 Payroll   PR041821-10     Payroll for 04/12/21 - 04/18/21 #217                            28,930.66       100,297.84
                     Transfer          04/23/2021           PR041821-12     Online Banking transfer to CHK 2855 Confirmation# 1319958491 99,500.00              797.84
                     Check             04/26/2021 Payroll   ACH             A&G - Payroll Processing Fees                                      517.28           280.56
                     Transfer          04/29/2021           PR042521-13     Payroll for 04/19/21 - 04/25/21 #218          110,000.00                        110,280.56
                     Transfer          04/29/2021           PR042521-13     Payroll for 04/19/21 - 04/25/21 #218            1,000.00                        111,280.56
                     General Journal   04/30/2021 Payroll   PR042521-10     Payroll for 04/19/21 - 04/25/21 #218                            78,130.68        33,149.88
                     General Journal   04/30/2021 Payroll   PR042521-11     Payroll for 04/19/21 - 04/25/21 #218                            32,441.76           708.12
        Total 1102200 · BOA Payroll Account...2703                                                                        587,806.52       597,455.49           708.12
    Total 1100000 · Cash                                                                                                  587,806.52       597,455.49           708.12
TOTAL                                                                                                                     587,806.52       597,455.49           708.12




                                                                                                                                                                            Page 1 of 1
4:52 PM                                        The Williamsburg
     21-22108-rdd
05/13/21                   Doc 34        Filed 05/21/21  Entered Hotel
                                                                  05/21/21 08:41:26            Main Document
                                               Reconciliation
                                                     Pg 10 of 88 Detail
                          1102300 · BOA Master Account...2855, Period Ending 04/30/2021
                      Date                                      Description                    Amount       Balance

Beginning Balance                                                                                           381,757.71
       Cleared Transactions
           Checks and Payments - 247 items
                    10/23/2020     A&G - Contract Labor                                         -5,000.00     -5,000.00
                    02/19/2021     F&B - Contract Labor                                          -500.00      -5,500.00
                    03/12/2021     F&B - Music & Entertainment                                     -99.00     -5,599.00
                    03/15/2021     F&B - Food                                                      -87.49     -5,686.49
                    03/19/2021     POM - Engineering Supplies                                   -1,578.70     -7,265.19
                    03/23/2021     POM - HVAC Supplies                                          -1,640.90     -8,906.09
                    03/23/2021     F&B - Coffee                                                 -1,100.00    -10,006.09
                    03/23/2021     Rooms - Dues & Subscriptions                                  -417.00     -10,423.09
                    03/24/2021     ITS - F&B Accubar Software                                    -644.00     -11,067.09
                    03/25/2021     F&B - Food                                                   -1,872.99    -12,940.08
                    03/25/2021     F&B - Minibar Food                                            -334.55     -13,274.63
                    03/25/2021     F&B - Music & Entertainment                                   -297.00     -13,571.63
                    03/26/2021     A&G/ITS - Expense Reimbursement for Phone Line & Supplies     -276.63     -13,848.26
                    03/29/2021     POM - Engineering Supplies                                    -170.69     -14,018.95
                    03/30/2021     A&G - Legal Services                                         -2,781.00    -16,799.95
                    03/30/2021     POM - Elevator Services                                      -2,186.75    -18,986.70
                    03/30/2021     POM - Waste Removal                                          -1,687.56    -20,674.26
                    03/30/2021     A&G - Bottled Water                                          -1,071.65    -21,745.91
                    03/31/2021     Rooms - Linen Laundry                                        -3,063.18    -24,809.09
                    03/31/2021     F&B - Food                                                   -2,372.30    -27,181.39
                    03/31/2021     Rooms - Reservations Services & S&M - Consortia Fees         -2,273.50    -29,454.89
                    03/31/2021     F&B - Glassware & Supplies                                   -1,882.39    -31,337.28
                    03/31/2021     ITS - Delphi Sales & Marketing Software                      -1,421.03    -32,758.31
                    03/31/2021     A&G - Radios for Security                                    -1,262.95    -34,021.26
                    03/31/2021     F&B - Supplies                                               -1,001.44    -35,022.70
                    03/31/2021     F&B - Food                                                    -926.55     -35,949.25
                    03/31/2021     F&B - Food                                                    -876.05     -36,825.30
                    03/31/2021     POM - Kitchen Equipment Repairs & Maintenance                 -544.38     -37,369.68
                    03/31/2021     Rooms - Linen Laundry                                         -535.16     -37,904.84
                    03/31/2021     F&B - Food                                                    -531.00     -38,435.84
                    03/31/2021     A&G - Violation Removal                                       -450.00     -38,885.84
                    03/31/2021     F&B - Coffee                                                  -440.00     -39,325.84
                    03/31/2021     ITS - Room Revenue Software                                   -400.00     -39,725.84
                    03/31/2021     A&G - Human Resources                                         -399.00     -40,124.84
                    03/31/2021     Rooms - Guest Amenities                                       -109.20     -40,234.04
                    03/31/2021     Rooms - Guest Amenities                                         -34.80    -40,268.84
                    04/01/2021 xferPayroll for 02/22/21 - 02/28/21 #210                        -89,294.23   -129,563.07
                    04/01/2021     F&B - Alcohol                                                -1,379.66   -130,942.73
                    04/01/2021     Rooms - Cable Television Equipment Monthly Lease             -1,150.00   -132,092.73
                    04/01/2021     A&G - Operating Supplies (Checks)                             -472.81    -132,565.54
                    04/02/2021     A&G - CC Processing Fees                                    -13,903.45   -146,468.99
                    04/02/2021     Rooms - Cleaning Supplies                                    -3,259.57   -149,728.56




                                                                                                             Page 1 of 7
4:52 PM                               The Williamsburg
     21-22108-rdd
05/13/21            Doc 34      Filed 05/21/21  Entered Hotel
                                                         05/21/21 08:41:26        Main Document
                                      Reconciliation
                                            Pg 11 of 88 Detail
                    1102300 · BOA Master Account...2855, Period Ending 04/30/2021
                Date                                    Description               Amount       Balance

              04/02/2021   A&G - CC Processing Fees                                -3,121.00   -152,849.56
              04/02/2021   F&B - Uniform Costs                                     -3,002.00   -155,851.56
              04/02/2021   A&G - Credit Card Payment                               -2,697.97   -158,549.53
              04/02/2021   Rooms - Cable Television                                -2,294.72   -160,844.25
              04/02/2021   POM - Engineers Contract Labor                          -1,480.00   -162,324.25
              04/02/2021   S&M - Contract Labor (Marketing Consultant)             -1,282.00   -163,606.25
              04/02/2021   A&G - CC Processing Fees                                -1,145.65   -164,751.90
              04/02/2021   ITS - Property Management Software                       -650.00    -165,401.90
              04/02/2021   A&G - CC Processing Fees                                 -584.80    -165,986.70
              04/02/2021   F&B - Food, Non-Alcoholic Beverages, and Supplies        -557.59    -166,544.29
              04/02/2021   A&G - Violation Removal                                  -450.00    -166,994.29
              04/02/2021   F&B - Alcohol                                            -432.00    -167,426.29
              04/02/2021   A&G - CC Gateway Fee                                     -287.48    -167,713.77
              04/02/2021   A&G - CC Processing Fees                                 -281.81    -167,995.58
              04/02/2021   F&B - Music & Entertainment                              -200.00    -168,195.58
              04/02/2021   A&G - Bad Debt Expense                                   -198.72    -168,394.30
              04/02/2021   A&G - CC Processing Fees                                 -195.21    -168,589.51
              04/02/2021   F&B - Food                                               -191.00    -168,780.51
              04/02/2021   ITS - Phone Support                                      -110.00    -168,890.51
              04/05/2021   F&B - Alcohol                                           -4,240.46   -173,130.97
              04/05/2021   F&B - Food, Non-Alcoholic Beverages, and Supplies       -1,799.47   -174,930.44
              04/05/2021   F&B - Restaurant Dishwasher Monthly Lease                -535.93    -175,466.37
              04/05/2021   A&G - Bad Debt Expense                                   -342.42    -175,808.79
              04/05/2021   A&G - Bad Debt Expense                                   -217.56    -176,026.35
              04/06/2021   POM - Pool                                              -5,000.00   -181,026.35
              04/06/2021   POM - Electric Repair                                   -5,000.00   -186,026.35
              04/06/2021   POM - Elevator Services                                 -4,373.50   -190,399.85
              04/06/2021   Rooms - Reservations Services & S&M - Consortia Fees    -3,740.81   -194,140.66
              04/06/2021   A&G - Operating Supplies                                -2,739.30   -196,879.96
              04/06/2021   ITS - IT Contract Services                              -2,485.24   -199,365.20
              04/06/2021   Rooms - Linen Cost                                      -2,192.74   -201,557.94
              04/06/2021   POM - Pool                                              -2,019.60   -203,577.54
              04/06/2021   Rooms - Cleaning Supplies                               -1,687.34   -205,264.88
              04/06/2021   POM - Pool Supplies                                     -1,595.02   -206,859.90
              04/06/2021   F&B - N/A Beverage                                      -1,410.56   -208,270.46
              04/06/2021   F&B - Food, Non-Alcoholic Beverages, and Supplies       -1,327.22   -209,597.68
              04/06/2021   ITS - Delphi Sales & Marketing Software                 -1,281.17   -210,878.85
              04/06/2021   ITS - Alice POM Software                                 -871.00    -211,749.85
              04/06/2021   F&B - Music & Entertainment                              -800.00    -212,549.85
              04/06/2021   Rooms/A&G - Decorations                                  -555.00    -213,104.85
              04/06/2021   F&B - Linen Laundry                                      -512.07    -213,616.92
              04/06/2021   F&B - Food, Non-Alcoholic Beverages, and Supplies        -427.94    -214,044.86
              04/06/2021   ITS - Phone Support                                      -330.00    -214,374.86
              04/06/2021   ITS - Reputation Software                                -300.00    -214,674.86
              04/06/2021   A&G - ECB Fees                                           -250.00    -214,924.86




                                                                                                Page 2 of 7
4:52 PM                                  The Williamsburg
     21-22108-rdd
05/13/21             Doc 34        Filed 05/21/21  Entered Hotel
                                                            05/21/21 08:41:26    Main Document
                                         Reconciliation
                                               Pg 12 of 88 Detail
                    1102300 · BOA Master Account...2855, Period Ending 04/30/2021
                Date                                      Description            Amount       Balance

              04/06/2021     Rooms - Guest Amenities                                -125.97   -215,050.83
              04/06/2021     A&G - Bad Debt Expense                                  -86.57   -215,137.40
              04/07/2021     Utilities - Electric                                -21,603.58   -236,740.98
              04/07/2021     F&B - Food                                           -1,039.44   -237,780.42
              04/07/2021     Minibar - Food                                         -995.33   -238,775.75
              04/07/2021     POM - Waste Removal                                    -843.78   -239,619.53
              04/07/2021     F&B - Music & Entertainment                            -600.00   -240,219.53
              04/07/2021     F&B - Dishwashing Supplies                             -420.43   -240,639.96
              04/07/2021     POM - Extermination                                    -244.97   -240,884.93
              04/07/2021     Minibar - Food                                         -110.00   -240,994.93
              04/08/2021 xferPayroll for 02/22/21 - 02/28/21 #210                -90,868.15   -331,863.08
              04/08/2021     Insurance Package Policy                            -18,495.84   -350,358.92
              04/08/2021     Employee Health Insurance Monthly                   -10,091.28   -360,450.20
              04/08/2021     F&B - Wine                                           -3,248.00   -363,698.20
              04/08/2021     A&G - Credit Card Payment                            -1,151.65   -364,849.85
              04/08/2021     Disability Insurance                                   -929.89   -365,779.74
              04/08/2021     Minibar - Food                                         -317.60   -366,097.34
              04/08/2021     F&B - Food, Non-Alcoholic Beverages, and Supplies      -291.31   -366,388.65
              04/08/2021     F&B - Marketing & Promotion                            -225.00   -366,613.65
              04/08/2021     F&B - Kitchen Fuel                                     -210.62   -366,824.27
              04/09/2021     Rooms - OTA Commissions                             -12,296.70   -379,120.97
              04/09/2021     Rooms - Linen Cost                                   -4,959.19   -384,080.16
              04/09/2021     S&M - Website & Digital Media Monthly Services       -3,500.00   -387,580.16
              04/09/2021     S&M - Contract Labor (Marketing Consultant)          -1,923.00   -389,503.16
              04/09/2021     POM - Engineers Contract Labor                       -1,472.00   -390,975.16
              04/09/2021     ITS - Alice POM Software                               -871.00   -391,846.16
              04/09/2021     POM - Health Insurance                                 -630.51   -392,476.67
              04/09/2021     POM - Auto Insurance                                   -533.75   -393,010.42
              04/09/2021     F&B - Alcohol                                          -463.03   -393,473.45
              04/12/2021     S&M - Website & Digital Media Monthly Services       -3,500.00   -396,973.45
              04/12/2021     F&B - Supplies                                       -2,825.95   -399,799.40
              04/12/2021     F&B - Food, Non-Alcoholic Beverages, and Supplies    -2,149.53   -401,948.93
              04/12/2021     A&G - Credit Card Payment                            -1,347.35   -403,296.28
              04/12/2021     F&B - Alcohol                                        -1,304.30   -404,600.58
              04/12/2021     POM - Elevator Services                              -1,071.05   -405,671.63
              04/12/2021     ITS - Property Management Software                   -1,000.00   -406,671.63
              04/12/2021     A&G - Bank Charges                                      -30.00   -406,701.63
              04/12/2021     A&G - CC Processing Fees                                 -0.53   -406,702.16
              04/13/2021     F&B - Alcohol                                        -2,404.50   -409,106.66
              04/13/2021     F&B - Food, Non-Alcoholic Beverages, and Supplies    -1,396.20   -410,502.86
              04/13/2021     F&B - Food, Non-Alcoholic Beverages, and Supplies      -726.69   -411,229.55
              04/13/2021     F&B - Food, Non-Alcoholic Beverages, and Supplies      -329.60   -411,559.15
              04/13/2021     POM - Engineering Supplies                             -324.19   -411,883.34
              04/14/2021     A&G - Credit Card Payment                            -1,369.05   -413,252.39
              04/14/2021     F&B - Alcohol                                          -556.45   -413,808.84




                                                                                               Page 3 of 7
4:52 PM                                  The Williamsburg
     21-22108-rdd
05/13/21             Doc 34        Filed 05/21/21  Entered Hotel
                                                            05/21/21 08:41:26       Main Document
                                         Reconciliation
                                               Pg 13 of 88 Detail
                    1102300 · BOA Master Account...2855, Period Ending 04/30/2021
                Date                                      Description               Amount       Balance

              04/14/2021     F&B - Minibar Food                                       -276.15    -414,084.99
              04/15/2021 xferPayroll for 02/22/21 - 02/28/21 #210                   -94,950.21   -509,035.20
              04/15/2021     POM - Grounds, Maintenance & Landscaping                -7,143.41   -516,178.61
              04/15/2021     Rooms - Linen Laundry                                   -6,315.58   -522,494.19
              04/15/2021     F&B - Food                                              -3,544.40   -526,038.59
              04/15/2021     POM - Engineers Contract Labor                          -2,628.00   -528,666.59
              04/15/2021     F&B - Food                                              -2,393.39   -531,059.98
              04/15/2021     S&M - Collateral Material                               -1,842.21   -532,902.19
              04/15/2021     Rooms - Linen Cost                                      -1,315.65   -534,217.84
              04/15/2021     F&B - Rooftop Supplies                                  -1,237.46   -535,455.30
              04/15/2021     POM - Extermination                                      -979.88    -536,435.18
              04/15/2021     Rooms - Reservations Services & S&M - Consortia Fees     -907.29    -537,342.47
              04/15/2021     ITS - Room Revenue Software                              -800.00    -538,142.47
              04/15/2021     F&B - Coffee                                             -770.00    -538,912.47
              04/15/2021     ITS - Phone Support                                      -768.28    -539,680.75
              04/15/2021     Minibar - Sundries                                       -672.20    -540,352.95
              04/15/2021     F&B - Alcohol                                            -650.00    -541,002.95
              04/15/2021     F&B - Food                                               -590.00    -541,592.95
              04/15/2021     F&B - Food                                               -530.37    -542,123.32
              04/15/2021     Rooms - Linen Cost                                       -500.82    -542,624.14
              04/15/2021     F&B - Ice Machine Monthly Lease                          -477.96    -543,102.10
              04/15/2021     S&M - Photography                                        -425.00    -543,527.10
              04/15/2021     F&B - Alcohol                                            -358.71    -543,885.81
              04/15/2021     A&G - Violation Removal                                  -250.00    -544,135.81
              04/16/2021     POM - Kitchen Equipment Repairs & Maintenance           -2,602.67   -546,738.48
              04/16/2021     POM - HVAC Repair                                       -2,110.08   -548,848.56
              04/16/2021     POM - Life/Safety                                       -2,000.00   -550,848.56
              04/16/2021     S&M - Contract Labor (Marketing Consultant)             -1,282.00   -552,130.56
              04/16/2021     A&G - FDNY Fees                                         -1,200.00   -553,330.56
              04/16/2021     A&G - Human Resources                                    -999.00    -554,329.56
              04/16/2021     S&M - Contract Labor (Design)                            -980.00    -555,309.56
              04/16/2021     F&B - Alcohol                                            -817.14    -556,126.70
              04/16/2021     F&B - Alcohol                                            -480.00    -556,606.70
              04/16/2021     Minibar - Food                                           -470.00    -557,076.70
              04/16/2021     F&B - Rooftop Supplies                                   -466.87    -557,543.57
              04/16/2021     F&B - Music & Entertainment                              -400.00    -557,943.57
              04/16/2021     ITS - Reputation Software                                -300.00    -558,243.57
              04/16/2021     F&B - Linen Laundry                                      -290.77    -558,534.34
              04/16/2021     POM - Engineering Supplies                               -200.00    -558,734.34
              04/16/2021     A&G - Operating Supplies                                 -176.93    -558,911.27
              04/16/2021     Rooms - Guest Amenities                                    -91.80   -559,003.07
              04/16/2021     Rooms - Guest Amenities                                    -39.60   -559,042.67
              04/19/2021     Rooms - OTA Commissions                                 -7,654.91   -566,697.58
              04/19/2021     F&B - Rooftop Supplies                                  -5,236.52   -571,934.10
              04/19/2021     F&B - Food, Non-Alcoholic Beverages, and Supplies       -2,298.31   -574,232.41




                                                                                                  Page 4 of 7
4:52 PM                                  The Williamsburg
     21-22108-rdd
05/13/21             Doc 34        Filed 05/21/21  Entered Hotel
                                                            05/21/21 08:41:26    Main Document
                                         Reconciliation
                                               Pg 14 of 88 Detail
                    1102300 · BOA Master Account...2855, Period Ending 04/30/2021
                Date                                      Description            Amount       Balance

              04/19/2021     A&G - Credit Card Payment                            -1,846.84   -576,079.25
              04/19/2021     F&B - Rooftop Supplies                               -1,415.36   -577,494.61
              04/19/2021     F&B - Rooftop Supplies                                  -34.80   -577,529.41
              04/20/2021     F&B - Food, Non-Alcoholic Beverages, and Supplies      -798.21   -578,327.62
              04/20/2021     F&B - Food, Non-Alcoholic Beverages, and Supplies      -796.66   -579,124.28
              04/20/2021     F&B - Food, Non-Alcoholic Beverages, and Supplies      -725.14   -579,849.42
              04/20/2021 xferPayroll for 02/22/21 - 02/28/21 #210                   -500.00   -580,349.42
              04/20/2021     ITS - Acocunting Software                              -291.79   -580,641.21
              04/20/2021     Utilities - Electric                                    -31.70   -580,672.91
              04/20/2021     Utilities - Electric                                    -31.70   -580,704.61
              04/20/2021     Utilities - Electric                                    -31.70   -580,736.31
              04/21/2021     Utilities - Gas                                      -7,709.27   -588,445.58
              04/21/2021     ITS - Property Management Software                   -4,685.67   -593,131.25
              04/21/2021     Rooms - Linen Laundry                                -3,188.43   -596,319.68
              04/21/2021     A&G - ECB Fees                                       -2,507.43   -598,827.11
              04/21/2021     F&B - Alcohol                                        -2,217.00   -601,044.11
              04/21/2021     Employee Health Insurance Monthly                    -2,214.48   -603,258.59
              04/21/2021     F&B - Food                                           -1,445.17   -604,703.76
              04/21/2021     F&B - Food                                           -1,201.59   -605,905.35
              04/21/2021     Rooms - Cash Bank Replenishment                        -923.30   -606,828.65
              04/21/2021     F&B - Supplies                                         -822.71   -607,651.36
              04/21/2021     Minibar - Food                                         -705.00   -608,356.36
              04/21/2021     Rooms - Linen Cost                                     -657.82   -609,014.18
              04/21/2021     S&M - Collateral Material                              -500.00   -609,514.18
              04/21/2021     F&B - Food                                             -472.00   -609,986.18
              04/21/2021     F&B - Coffee                                           -440.00   -610,426.18
              04/21/2021     F&B - Linen Laundry                                    -337.45   -610,763.63
              04/21/2021     Rooms - Linen Cost                                     -250.41   -611,014.04
              04/21/2021     ITS - Reputation Software                              -150.00   -611,164.04
              04/21/2021     F&B - Food                                             -107.27   -611,271.31
              04/22/2021 xferPayroll for 02/22/21 - 02/28/21 #210                -99,510.21   -710,781.52
              04/22/2021     ITS - IT Contract Services                           -3,687.44   -714,468.96
              04/22/2021     ITS - F&B POS Support Monthly                          -994.99   -715,463.95
              04/22/2021     F&B - Alcohol                                          -771.52   -716,235.47
              04/22/2021     F&B - Alcohol                                          -536.00   -716,771.47
              04/22/2021     Rooms - Washer/Dryer Monthly Lease                     -324.85   -717,096.32
              04/22/2021     F&B - Alcohol                                          -229.14   -717,325.46
              04/23/2021     Workers Compensation Insurance                      -13,758.10   -731,083.56
              04/23/2021     POM - Engineers Contract Labor                       -3,300.00   -734,383.56
              04/23/2021     S&M - Contract Labor (Marketing Consultant)          -1,923.00   -736,306.56
              04/23/2021     A&G - Credit Card Payment                              -920.35   -737,226.91
              04/23/2021     F&B - Food, Non-Alcoholic Beverages, and Supplies      -576.83   -737,803.74
              04/26/2021     Rooms - Cleaning Supplies                            -4,588.00   -742,391.74
              04/26/2021     F&B - Alcohol                                        -4,261.35   -746,653.09
              04/26/2021     F&B - Food, Non-Alcoholic Beverages, and Supplies    -3,692.68   -750,345.77




                                                                                               Page 5 of 7
4:52 PM                                    The Williamsburg
     21-22108-rdd
05/13/21               Doc 34        Filed 05/21/21  Entered Hotel
                                                              05/21/21 08:41:26     Main Document
                                           Reconciliation
                                                 Pg 15 of 88 Detail
                      1102300 · BOA Master Account...2855, Period Ending 04/30/2021
                   Date                                    Description             Amount        Balance

                04/26/2021     Rooms - Linen Cost                                    -3,416.81   -753,762.58
                04/26/2021     Rooms - Cable Television                              -2,294.72   -756,057.30
                04/26/2021     A&G - Credit Card Payment                             -1,740.55   -757,797.85
                04/26/2021     A&G - Employee Health Insurance Monthly               -1,337.94   -759,135.79
                04/26/2021     Rooms - Linen Cost                                    -1,111.98   -760,247.77
                04/26/2021     A&G - Bank Charges                                       -30.00   -760,277.77
                04/26/2021     A&G - Bank Charges                                       -30.00   -760,307.77
                04/26/2021     A&G - Bank Charges                                       -30.00   -760,337.77
                04/26/2021     A&G - Bank Charges                                       -30.00   -760,367.77
                04/27/2021     F&B - Rooftop Supplies                                -7,434.58   -767,802.35
                04/27/2021     F&B - Food                                            -1,683.85   -769,486.20
                04/27/2021     F&B - Food, Non-Alcoholic Beverages, and Supplies       -825.10   -770,311.30
                04/27/2021     F&B - Food, Non-Alcoholic Beverages, and Supplies       -690.47   -771,001.77
                04/27/2021     F&B - Music & Entertainment                             -600.00   -771,601.77
                04/27/2021     F&B - Food, Non-Alcoholic Beverages, and Supplies       -364.42   -771,966.19
                04/27/2021     F&B - Alcohol                                           -120.05   -772,086.24
                04/28/2021     F&B - Rooftop Supplies                                -1,358.35   -773,444.59
                04/29/2021     A&G - Credit Card Payment                             -1,495.30   -774,939.89
                04/29/2021     A&G - Employee Health Insurance Monthly               -1,337.94   -776,277.83
                04/29/2021 xferPayroll for 02/22/21 - 02/28/21 #210                  -1,000.00   -777,277.83
                04/29/2021     A&G - Operating Supplies (Checks)                       -696.73   -777,974.56
                04/29/2021     A&G - Bank Charges                                       -30.00   -778,004.56
                04/30/2021     POM - Engineers Contract Labor                        -2,240.00   -780,244.56
                04/30/2021     A&G - Credit Card Payment                             -2,000.00   -782,244.56
                04/30/2021     F&B - Alcohol                                         -1,032.00   -783,276.56
         Total Checks and Payments                                                 -783,276.56   -783,276.56
         Deposits and Credits - 34 items
                03/30/2021 RevCredit Card Receipts - F&B                               262.89        262.89
                03/30/2021 RevCredit Card Receipts - Rooms                          17,084.01     17,346.90
                03/31/2021 RevCredit Card Receipts - F&B                                90.01     17,436.91
                03/31/2021 RevCredit Card Receipts - Rooms                          17,029.70     34,466.61
                04/01/2021 RevCredit Card Receipts - F&B                              3,421.63    37,888.24
                04/01/2021 RevCredit Card Receipts - Rooms                          16,645.50     54,533.74
                04/02/2021 RevCredit Card Receipts - F&B                              8,642.78    63,176.52
                04/02/2021 RevCredit Card Receipts - Rooms                          33,944.52     97,121.04
                04/03/2021 RevCredit Card Receipts - F&B                            21,036.12    118,157.16
                04/03/2021 RevCredit Card Receipts - Rooms                          21,997.07    140,154.23
                04/04/2021 RevCredit Card Receipts - F&B                              6,978.22   147,132.45
                04/04/2021 RevCredit Card Receipts - Rooms                          44,829.57    191,962.02
                04/05/2021 RevCredit Card Receipts - F&B                               335.74    192,297.76
                04/05/2021 RevCredit Card Receipts - Rooms                          26,734.70    219,032.46
                04/06/2021 RevCredit Card Receipts - F&B                               336.23    219,368.69
                04/06/2021 RevCredit Card Receipts - F&B                              6,404.30   225,772.99
                04/06/2021 RevCredit Card Receipts - Rooms                          10,863.29    236,636.28
                04/07/2021 RevA&G - CC Processing Fees Refund                          227.00    236,863.28




                                                                                                  Page 6 of 7
4:52 PM                                         The Williamsburg
     21-22108-rdd
05/13/21                    Doc 34        Filed 05/21/21  Entered Hotel
                                                                   05/21/21 08:41:26    Main Document
                                                Reconciliation
                                                      Pg 16 of 88 Detail
                           1102300 · BOA Master Account...2855, Period Ending 04/30/2021
                        Date                                    Description            Amount         Balance

                     04/07/2021 RevCredit Card Receipts - F&B                               368.59    237,231.87
                     04/07/2021 RevA&G - CC Processing Fees Refund                          944.91    238,176.78
                     04/08/2021 RevCash Receipts                                           1,684.00   239,860.78
                     04/08/2021 RevCredit Card Receipts - F&B                              5,323.20   245,183.98
                     04/08/2021 RevCheck Receipts - F&B                                 21,775.00     266,958.98
                     04/09/2021 RevCredit Card Receipts - F&B                              8,999.28   275,958.26
                     04/10/2021 RevCredit Card Receipts - F&B                           19,992.00     295,950.26
                     04/11/2021 RevCredit Card Receipts - F&B                              4,802.11   300,752.37
                     04/12/2021 RevCredit Card Receipts - Rooms                             137.73    300,890.10
                     04/12/2021 RevCredit Card Receipts - F&B                               315.37    301,205.47
                     04/21/2021 RevCheck Receipts - F&B                                    3,266.25   304,471.72
                     04/21/2021 RevCheck Receipts - F&B                                    4,899.38   309,371.10
                     04/22/2021 RevCash Receipts                                           1,868.00   311,239.10
                     04/22/2021 RevCash Receipts                                           7,377.00   318,616.10
                     04/23/2021 xferTransfer from 2703                                  99,500.00     418,116.10
                     04/29/2021 xferTransfer from 0935                                  25,000.00     443,116.10
             Total Deposits and Credits                                                443,116.10     443,116.10
         Total Cleared Transactions                                                    -340,160.46    -340,160.46
Cleared Balance                                                                        -340,160.46     41,597.25
Register Balance as of 04/30/2021                                                      -340,160.46     41,597.25




                                                                                                       Page 7 of 7
21-22108-rdd   Doc 34   Filed 05/21/21 Entered 05/21/21 08:41:26   Main Document
                                    Pg 17 of 88




                                                  A            L
                               Income Statement
                                   April 2021




                                               TI
                                   EN
                         ID
               NF
CO
21-22108-rdd   Doc 34   Filed 05/21/21 Entered 05/21/21 08:41:26   Main Document
                                    Pg 18 of 88




                             Table of Contents


        Summary                                                       3
        Rooms Department                                              4
        Restaurant/Hotel Bar                                          7




                                                               L
        Rooftop                                                      10




                                                  A
        Watertower                                                   13
        Minibar                                                      15




                                               TI
        Miscellaneous Income                                         17
        Administrative & General   EN                                18
        Information & Telecommunications Systems                     20
        Sales & Marketing                                            21
        Property Operations & Maintenance                            22
        Utilities                                                    23
                         ID

        Fixed Expenses                                               24
               NF
CO
21-22108-rdd   Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26          Main Document
                                       Pg 19 of 88

                                         The Williamsburg Hotel
                                      Income Statement Summary
                                              April 2021

                                                              Actual         %

               Paid Occupied Rooms                                 2,716
               Occupied Rooms                                      2,741
               Available Rooms                                     4,410




                                                                           L
               Paid Occupancy %                                    61.6%
               Total Occupancy %                                   62.2%
               Paid ADR                                   $       243.21




                                                             A
               Total ADR                                  $       240.99
               RevPAR                                     $       149.78




                                                          TI
               Revenue
               Rooms                                      $   660,547.77    73.1%
               Food & Beverage                            $   235,073.67    26.0%
                                                          $     7,400.00     0.8%
               Miscellaneous Revenue
               Total Revenue
                                          EN              $   903,021.44   100.0%

               Departmental Expenses
               Rooms                                      $   245,543.43   37.2%
               Food & Beverage                            $   205,767.14   87.5%
                             ID
               Total Departmental Expenses                $   451,310.57   50.0%

               Total Departmental Profit                  $   451,710.87   50.0%
               NF


               Undistributed Operating Expenses
               Admin & General                            $   197,409.80   21.9%
               Info & Telecomm Systems                    $    18,032.35    2.0%
               Sales & Marketing                          $    52,787.81    5.8%
               Property Operations & Maintenance          $    82,258.94    9.1%
CO




               Utilities                                  $    37,194.75    4.1%
               Total Undistributed Expenses               $   387,683.65   42.9%

               Gross Operating Profit                     $    64,027.22    7.1%

               Property & Liability Insurance             $    16,179.58    1.8%

               Net Operating Profit                       $    47,847.64    5.3%




                                                3 of 24
21-22108-rdd   Doc 34     Filed 05/21/21 Entered 05/21/21 08:41:26           Main Document
                                      Pg 20 of 88

                                      The Williamsburg Hotel
                                        Rooms Department
                                           April 2021



                                                               Actual        %
               Revenue
               Transient Rooms Revenue
                Published                                $     132,249.82   20.0%
                   Total Retail                          $     132,249.82   20.0%




                                                                            L
                Discount
                   OTA
                       Airbnb                            $       1,264.12    0.2%




                                                         A
                       Booking.com                              49,599.14    7.5%
                       Expedia                                 103,560.66   15.7%
                       Hotel Tonight                           130,095.45   19.7%




                                                      TI
                       Hotwire                                     764.00    0.1%
                   Total OTA                             $     285,283.37   43.2%
                   Consortia              EN
                       BCD Travel                        $         170.10   0.0%
                       Thor Travel                                 198.00   0.0%
                       Travel Agent Rate                           802.40   0.1%
                   Total Consortia                       $       1,170.50   0.2%
                   Promotion
                       Advance Purchase                  $      71,415.94   10.8%
                           ID
                       Length of Stay                           71,558.29   10.8%
                   Total Promotion                       $     142,974.23   21.6%

                   Other Discount                        $      63,202.07   9.6%
               NF


                   Total Other Discount                  $      63,202.07   9.6%

                   Corporate Negotiated                  $       8,830.00   1.3%
                   Total Negotiated                      $       8,830.00   1.3%
CO




               Total Transient Rooms Revenue             $     633,709.99   95.9%

               Group Rooms Revenue
                    Group - Corporate                    $       2,850.00   0.4%
               Total Group Rooms Revenue                 $       2,850.00   0.4%




                                           4 of 24
21-22108-rdd   Doc 34     Filed 05/21/21 Entered 05/21/21 08:41:26           Main Document
                                      Pg 21 of 88

                                      The Williamsburg Hotel
                                        Rooms Department
                                           April 2021



                                                               Actual         %
               Other Rooms Revenue
                  Upsell/Upgrade Fee                     $      14,825.00    2.2%
                  No Shows                                       7,087.78    1.1%
                  Late Check Out                                 2,075.00    0.3%




                                                                            L
               Total Other Rooms Revenue                 $      23,987.78    3.6%

               Total Revenue                             $     660,547.77   100.0%




                                                         A
               Payroll
                Management




                                                      TI
                  Front Office & Revenue
                    Revenue Manager                      $       5,923.06    0.9%
                    Front Office ManagerEN                       5,478.84    0.8%
                    Assistant Front Office Managers              6,423.09    1.0%
                    Night Managers                               5,053.14    0.8%
                  Housekeeping
                    Housekeeping Managers                $       9,062.28    1.4%
                Non-Management
                    Bell Attendants                      $       2,811.80    0.4%
                            ID

                    Desk Clerks                                 14,280.58    2.2%
                    Guest Room Attendants                       27,052.38    4.1%
                    Housekeeping Supervisors                     4,103.18    0.6%
                    Housepersons                                32,467.71    4.9%
               NF


                    Linen Room Attendants                        4,670.83    0.7%
                    Reservation Agents                           3,732.03    0.6%
               Total Payroll Wage Expenses               $     121,058.92   18.3%

               Payroll-Related Expenses
CO




                Payroll Taxes & Worker's Comp
                  FICA                                   $       9,255.07    1.4%
                  Federal Unemployment                             187.41    0.0%
                  State Unemployment                             2,750.59    0.4%
                  NY Re-Employment Service Fund Tax                 44.61    0.0%
                  MTA Tax                                          397.25    0.1%
                  Workers Compensation Insurance                 1,854.78    0.3%




                                            5 of 24
21-22108-rdd   Doc 34     Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                      Pg 22 of 88

                                        The Williamsburg Hotel
                                          Rooms Department
                                             April 2021



                                                                 Actual        %
                Employee Benefits
                  Employee Meals                           $       2,011.08   0.3%
                  Health Insurance                                 1,293.45   0.2%
                  Paid Family Leave                                  179.87   0.0%




                                                                              L
                  Short Term Disability                              190.88   0.0%
               Total Payroll-Related Expenses              $      18,164.99   2.7%




                                                           A
               Total Payroll Expenses                      $     139,223.91   21.1%

               Other Expenses




                                                        TI
                  Allocated F&B Payroll                    $       6,475.85    1.0%
                  Allocated F&B Expenses                             655.14    0.1%
                  Cable Television       EN                        3,444.72    0.5%
                  Cleaning Supplies                                6,262.93    0.9%
                  Commission - OTA                                50,977.82    7.7%
                  Commission - Other                               1,523.26    0.2%
                  Complimentary Breakfast                            570.90    0.1%
                  Complimentary Food & Beverage                       80.72    0.0%
                  Dues & Subscriptons                              1,323.60    0.2%
                           ID
                  Guest Amenities                                  1,556.43    0.2%
                  Guest Amenities Wine                               261.17    0.0%
                  Guest Supplies                                     625.10    0.1%
                  Laundry - Linen                                 15,324.66    2.3%
               NF


                  Laundry - Uniforms                                  81.00    0.0%
                  Linen Costs                                      9,171.88    1.4%
                  Operating Supplies                                 490.63    0.1%
                  Reservations Services                               46.41    0.0%
                  Rooms Meal Package                               7,447.30    1.1%
CO




               Total Other Expenses                        $     106,319.52   16.1%

               Total Departmental Expenses                 $     245,543.43   37.2%

               Departmental Profit                         $     415,004.34   62.8%




                                             6 of 24
21-22108-rdd   Doc 34     Filed 05/21/21 Entered 05/21/21 08:41:26           Main Document
                                      Pg 23 of 88

                                      The Williamsburg Hotel
                                       Restaurant/Hotel Bar
                                            April 2021



                                                               Actual        %
               Revenue
                Food Revenue
                 Food                                    $     79,005.75   41.2%
                 N/A Beverage                                   8,266.83    4.3%




                                                                           L
                Total Food Revenue                       $     87,272.58   45.5%

                Beverage Revenue




                                                         A
                 Beer                                    $      3,821.00    2.0%
                 Liquor                                        57,478.10   30.0%
                 Wine                                          14,868.17    7.8%




                                                      TI
                Total Beverage Revenue                   $     76,167.27   39.7%

                Other Revenue          EN
                 Delivery Fee                            $        305.01    0.2%
                 Other Fees                                    28,000.01   14.6%
                Total Other Revenue                      $     28,305.02   14.8%

               Total Revenue                             $ 191,744.87      100.0%
                              ID

               Cost of Sales
                Cost of Food Sales
                 Cost of Food Sales                      $     27,019.22   34.2%
                 Cost of N/A Beverage Sales                     2,044.76   24.7%
               NF


                Total Cost of Food Sales                 $     29,063.98   33.3%

                Cost of Beverage Sales
                 Cost of Beer Sales                      $        995.91   26.1%
                 Cost of Liquor Sales                          12,722.99   22.1%
CO




                 Cost of Wine Sales                             5,229.17   35.2%
                Total Cost of Beverage Sales             $     18,948.07   24.9%

               Total Cost of Sales                       $     48,012.05   29.4%

               Gross Profit                              $ 143,732.82      75.0%




                                           7 of 24
21-22108-rdd   Doc 34    Filed 05/21/21 Entered 05/21/21 08:41:26         Main Document
                                     Pg 24 of 88

                                    The Williamsburg Hotel
                                     Restaurant/Hotel Bar
                                          April 2021



                                                             Actual       %
               Payroll
                Management
                  Creative Director                    $      4,161.74   2.2%
                  Sous Chef                                   6,076.66   3.2%




                                                                         L
                  Restaurant Managers                        10,417.56   5.4%
                Non-Management
                  Cooks                                $     19,153.76   10.0%




                                                        A
                  Stewards                                    4,678.63    2.4%
                  Bartenders                                  1,696.09    0.9%
                  Barbacks                                    1,042.25    0.5%




                                                     TI
                  Bussers                                     8,605.10    4.5%
                  Hostess/Host                                4,059.08    2.1%
                  Overnight Porter      EN                    2,448.00    1.3%
                  Receiver                                      631.84    0.3%
                  Servers                                     6,851.59    3.6%
               Total Payroll Wage Expenses             $     69,822.28   36.4%

               Payroll-Related Expenses
                Payroll Taxes & Worker's Comp
                           ID

                 FICA                                  $      7,892.38   4.1%
                 Federal Unemployment                           158.88   0.1%
                 State Unemployment                           2,342.36   1.2%
                 NY Re-Employment Service Fund Tax               38.02   0.0%
               NF


                 MTA Tax                                        338.81   0.2%
                  Workers Compensation Insurance              1,395.67   0.7%
                Employee Benefits
                  Employee Meals                       $      1,159.92   0.6%
                  Health Insurance                              585.10   0.3%
CO




                  Paid Family Leave                             134.61   0.1%
                  Short Term Disability                         142.85   0.1%
               Total Payroll-Related Expenses          $     14,188.59   7.4%

               Total Payroll Expenses                  $     84,010.88   43.8%




                                          8 of 24
21-22108-rdd   Doc 34    Filed 05/21/21 Entered 05/21/21 08:41:26           Main Document
                                     Pg 25 of 88

                                      The Williamsburg Hotel
                                       Restaurant/Hotel Bar
                                            April 2021



                                                               Actual       %

               Other Expenses
                  Bar Supplies                           $        889.36    0.5%
                  Cleaning Supplies                             1,800.92    0.9%




                                                                           L
                  Complimentary Food & Beverage                 1,920.20    1.0%
                  Equipment Rental                                533.19    0.3%
                  Glassware                                       883.93    0.5%




                                                         A
                  Kitchen Fuel                                    407.94    0.2%
                  Laundry - Linen                               1,142.91    0.6%
                  Laundry - Uniforms                               57.91    0.0%




                                                      TI
                  Menu R&D                                        834.61    0.4%
                  Music & Entertainment                         5,125.00    2.7%
                  Operating Supplies                            5,037.82    2.6%
                                                                1,733.46    0.9%
                  Paper & Plastics
                  Reservations
                                          EN                      162.22    0.1%
               Total Other Expenses                      $     20,529.47   10.7%

               Total Departmental Expenses               $ 104,540.35      54.5%
                           ID

               Departmental Profit/Loss                  $     39,192.47   20.4%
               NF
CO




                                           9 of 24
21-22108-rdd   Doc 34     Filed 05/21/21 Entered 05/21/21 08:41:26            Main Document
                                      Pg 26 of 88

                                       The Williamsburg Hotel
                                              Rooftop
                                            April 2021



                                                                Actual        %
               Revenue
                  Food Revenue
                   Food Revenue                           $          0.32    0.0%
                  Total Food Revenue                      $          0.32    0.0%




                                                                            L
                  Beverage Revenue
                   Liquor Revenue                         $        300.61   33.4%




                                                            A
                  Total Beverage Revenue                  $        300.61   33.4%

                Other Revenue




                                                         TI
                 Day Pass/Ticket Sales                                       0.0%
                 Other Fees                               $        600.00   66.6%
                Total Other Revenue      EN               $        600.00   66.6%

               Total Revenue                              $        900.93   100.0%

               Cost of Sales
                 Cost of Food Sales
                     Cost of Food Sales                   $          0.10   32.6%
                              ID
                 Total Cost of Food Sales                 $          0.10   32.6%

                  Cost of Beverage Sales
                     Cost of Liquor Sales                 $         66.54   22.1%
               NF


                  Total Cost of Beverage Sales            $         66.54   22.1%

               Total Cost of Sales                        $         66.65   22.1%

               Gross Profit                               $        834.28   92.6%
CO




                                         Page 10 of 24
21-22108-rdd   Doc 34    Filed 05/21/21 Entered 05/21/21 08:41:26          Main Document
                                     Pg 27 of 88

                                    The Williamsburg Hotel
                                           Rooftop
                                         April 2021



                                                             Actual        %
               Payroll
                Management
                  Restaurant Managers                   $        14.43    1.6%
                Non-Management




                                                                         L
                  Bartenders                                    134.85   15.0%
                  Barbacks                                      432.67   48.0%
                  Bussers                                       368.62   40.9%




                                                           A
                  Hostess/Host                                  624.73   69.3%
                  Lifeguards                                    228.24   25.3%
                  Security                                      477.62   53.0%




                                                        TI
                  Servers                                       235.64   26.2%
               Total Payroll Wage Expenses              $     2,516.78   279.4%

               Payroll-Related Expenses
                                        EN
                Payroll Taxes & Worker's Comp
                  FICA                                  $       208.54   23.1%
                  Federal Unemployment                            4.14    0.5%
                  State Unemployment                             61.01    6.8%
                  NY Re-Employment Service Fund Tax               1.00    0.1%
                           ID

                  MTA Tax                                         8.97    1.0%
                  Workers Compensation Insurance                 37.77    4.2%
                Employee Benefits
                  Paid Family Leave                     $         3.66    0.4%
               NF


                  Short Term Disability                           3.89    0.4%
               Total Payroll-Related Expenses           $       328.96   36.5%

               Total Payroll Expenses                   $     2,845.74   315.9%
CO




                                        Page 11 of 24
21-22108-rdd   Doc 34    Filed 05/21/21 Entered 05/21/21 08:41:26            Main Document
                                     Pg 28 of 88

                                      The Williamsburg Hotel
                                             Rooftop
                                           April 2021



                                                               Actual        %

               Other Expenses
                  Bar Supplies                            $         1.23   0.1%
                  Cleaning Supplies                                 2.49   0.3%




                                                                          L
                  Complimentary Food & Beverage                     5.28   0.6%
                  Equipment Rental                                  0.74   0.1%
                  Kitchen Fuel                                      0.57   0.1%




                                                             A
                  Laundry - Linen                                   1.58   0.2%
                  Laundry - Uniforms                                0.08   0.0%
                  Marketing & Promotion                            35.03   3.9%




                                                          TI
                  Music & Entertainment                         5,738.13 636.9%
                  Operating Supplies                           21,270.39 2360.9%
                  Paper & Plastics        EN                        2.40   0.3%
                  Reservations                                    544.38 60.4%
               Total Other Expenses                       $    27,602.30 3063.8%

               Total Departmental Expenses                $    30,448.04 3379.6%

               Departmental Profit/Loss                   $    (29,613.76) -3287.0%
                           ID
               NF
CO




                                          Page 12 of 24
21-22108-rdd   Doc 34     Filed 05/21/21 Entered 05/21/21 08:41:26           Main Document
                                      Pg 29 of 88

                                      The Williamsburg Hotel
                                         Watertower Bar
                                           April 2021



                                                               Actual        %
               Revenue
                  Food Revenue
                   Food Revenue                          $      4,391.00   19.7%
                   Non-Alcoholic Revenue                           22.00    0.1%




                                                                           L
                  Total Food Revenue                     $      4,413.00   19.8%

                  Beverage Revenue




                                                           A
                   Beer Revenue                          $        588.00    2.6%
                   Liquor Revenue                              14,763.00   66.4%
                   Wine Revenue                                 1,281.00    5.8%




                                                        TI
                  Total Beverage Revenue                 $     16,632.00   74.8%

                Other Revenue           EN
                 Other Fees                              $      1,191.87    5.4%
                Total Other Revenue                      $      1,191.87    5.4%

               Total Revenue                             $     22,236.87   100.0%

               Cost of Sales
                              ID
                 Cost of Food Sales
                     Cost of Food Sales                  $      1,432.10   32.6%
                     Cost of Non-Alcoholic Sales                    5.44   24.7%
                 Total Cost of Food Sales                $      1,437.54   32.6%
               NF


                  Cost of Beverage Sales
                     Cost of Beer Sales                  $        153.26   26.1%
                     Cost of Liquor Sales                       3,267.84   22.1%
                     Cost of Wine Sales                           450.53   35.2%
CO




                  Total Cost of Beverage Sales           $      3,871.63   23.3%

               Total Cost of Sales                       $      5,309.18   25.2%

               Gross Profit                              $     16,927.69   76.1%

               Payroll
                Management
                 Chef                                    $        289.20    1.3%
                 Restaurant Managers                            1,073.02    4.8%




                                        Page 13 of 24
21-22108-rdd   Doc 34    Filed 05/21/21 Entered 05/21/21 08:41:26           Main Document
                                     Pg 30 of 88

                                      The Williamsburg Hotel
                                         Watertower Bar
                                           April 2021



                                                               Actual       %
                Non-Management
                  Cooks                                   $       911.57    4.1%
                  Stewards                                        222.67    1.0%
                  Bartenders                                    1,865.01    8.4%




                                                                           L
                  Bussers                                         928.77    4.2%
                  Hostess/Host                                     75.00    0.3%
                  Receiver                                         30.07    0.1%




                                                             A
                  Servers                                          81.40    0.4%
               Total Payroll Wage Expenses                $     5,476.72   24.6%




                                                          TI
               Payroll-Related Expenses
                Payroll Taxes & Worker's Comp
                  FICA                    EN              $       744.05   3.3%
                  Federal Unemployment                             15.05   0.1%
                  State Unemployment                              220.75   1.0%
                  NY Re-Employment Service Fund Tax                 3.58   0.0%
                  MTA Tax                                          31.95   0.1%
                  Workers Compensation Insurance                   45.20   0.2%
                Employee Benefits
                           ID
                  Paid Family Leave                       $         4.38   0.0%
                  Short Term Disability                             4.65   0.0%
               Total Payroll-Related Expenses             $     1,069.61   4.8%
               NF


               Total Payroll Expenses                     $     6,546.32   29.4%

               Other Expenses
                  Bar Supplies                            $        91.61   0.4%
                  Cleaning Supplies                               185.50   0.8%
CO




                  Complimentary Food & Beverage                    39.35   0.2%
                  Equipment Rental                                 54.92   0.2%
                  Kitchen Fuel                                     42.02   0.2%
                  Laundry - Linen                                 117.72   0.5%
                  Laundry - Uniforms                                5.97   0.0%
                  Paper & Plastics                                178.55   0.8%
               Total Other Expenses                       $       715.63   3.2%

               Total Departmental Expenses                $     7,261.95   32.7%

               Departmental Profit/Loss                   $     9,665.74   43.5%




                                          Page 14 of 24
21-22108-rdd   Doc 34    Filed 05/21/21 Entered 05/21/21 08:41:26            Main Document
                                     Pg 31 of 88

                                     The Williamsburg Hotel
                                            Minibar
                                          April 2021




                                                              Actual        %
               Revenue
                  Food Revenue
                   Food Revenue                        $       4,268.00   21.1%




                                                                          L
                   Non-Alcoholic Revenue                       5,177.00   25.6%
                  Total Food Revenue                   $       9,445.00   46.8%




                                                          A
                  Beverage Revenue
                   Beer Revenue                        $         660.00    3.3%
                   Liquor Revenue                              5,952.00   29.5%




                                                       TI
                   Wine Revenue                                1,728.00    8.6%
                  Total Beverage Revenue               $       8,340.00   41.3%

                  Sundries Revenue
                                      EN
                  Total Sundries Revenue
                                                       $
                                                       $
                                                               2,406.00
                                                               2,406.00
                                                                          11.9%
                                                                          11.9%

               Total Revenue                           $      20,191.00   100.0%

               Cost of Sales
                          ID

                 Cost of Food Sales
                   Cost of Food Sales                  $       1,077.25   25.2%
                   Cost of Non-Alcoholic Sales                 1,092.88   21.1%
                 Total Cost of Food Sales              $       2,170.14   23.0%
               NF


                  Cost of Beverage Sales
                   Cost of Beer Sales                  $         220.00   33.3%
                   Cost of Liquor Sales                        1,988.75   33.4%
                   Cost of Wine Sales                            536.44   31.0%
CO




                  Total Cost of Beverage Sales         $       2,745.20   32.9%

                  Cost of Sundries Sales
                   Cost of Sundries Sales              $         458.75   19.1%
                  Total Cost of Sundries               $         458.75   19.1%

               Total Cost of Sales                     $       5,374.08   26.6%

               Gross Profit                            $      14,816.92   73.4%




                                            15 of 24
21-22108-rdd   Doc 34   Filed 05/21/21 Entered 05/21/21 08:41:26            Main Document
                                    Pg 32 of 88

                                     The Williamsburg Hotel
                                            Minibar
                                          April 2021




                                                              Actual       %
               Payroll
                Non-Management
                  Mini Bar Attendants                  $       4,304.12   21.3%




                                                                          L
               Total Payroll Wage Expenses             $       4,304.12   21.3%

               Payroll-Related Expenses




                                                        A
                Payroll Taxes & Worker's Comp
                  FICA                              $            330.19   1.6%
                  Federal Unemployment                             6.79   0.0%




                                                     TI
                  State Unemployment                              97.97   0.5%
                  NY Re-Employment Service Fund Tax                1.59   0.0%
                  MTA Tax               EN                        14.19   0.1%
               Total Payroll-Related Expenses       $            450.73   2.2%

               Total Payroll Expenses                  $       4,754.85   23.5%

               Departmental Profit                     $      10,062.07   49.8%
                          ID
               NF
CO




                                         16 of 24
21-22108-rdd   Doc 34   Filed 05/21/21 Entered 05/21/21 08:41:26           Main Document
                                    Pg 33 of 88

                                   The Williamsburg Hotel
                                    Miscellaneous Income
                                         April 2021



                                                            Actual        %
               Miscellaneous Income
                  Cleaning Fee/Damages               $         100.00     1.4%
                  Early Check-In Fee                         2,425.00    32.8%
                  Pet Fee                                    2,750.00    37.2%




                                                                        L
                  Resort Fee                                    25.00     0.3%
                  Smoking Fee                                2,100.00    28.4%
               Total Miscellaneous Income            $       7,400.00   100.0%




                                                      A
                                                   TI
                                    EN
                         ID
               NF
CO




                                       17 of 24
21-22108-rdd   Doc 34    Filed 05/21/21 Entered 05/21/21 08:41:26          Main Document
                                     Pg 34 of 88

                                     The Williamsburg Hotel
                                        Admin & General
                                          April 2021



                                                              Actual       %
               Payroll
                Management
                  Executive
                    Hotel Manager                       $     12,224.61   1.4%




                                                                          L
                    Operations/HR Manager                     10,923.08   1.2%
                    Operations Controller                     12,492.32   1.4%
                  Human Resources




                                                         A
                    Director of Human Resources         $      2,907.69   0.3%
                  Accounting
                    Finance Managers                    $     28,507.69   3.2%




                                                      TI
                    Assistant Controllers                     18,352.88   2.0%
                    Staff Accountant                           5,769.22   0.6%
                  Non-Management        EN
                    Operations/HR Assistant             $   4,472.38       0.5%
                    Security Officers                       8,965.27       1.0%
               Total Payroll Wage Expenses              $ 104,615.14      11.6%

               Payroll-Related Expenses
                Payroll Taxes & Worker's Comp
                           ID
                  FICA                                  $      8,009.41   0.9%
                  Federal Unemployment                           161.17   0.0%
                  State Unemployment                           2,372.53   0.3%
                  NY Re-Employment Service Fund Tax               38.49   0.0%
               NF


                  MTA Tax                                        343.85   0.0%
                  Workers Compensation Insurance               1,602.84   0.2%
                Employee Benefits
                  Employee Meals                        $      1,737.91   0.2%
                  Health Insurance                             8,448.85   0.9%
CO




                  Paid Family Leave                              155.44   0.0%
                  Short Term Disability                          164.95   0.0%
               Total Payroll-Related Expenses           $     23,035.44   2.6%

               Total Payroll Expenses                   $ 127,650.58      14.1%




                                         18 of 24
21-22108-rdd   Doc 34    Filed 05/21/21 Entered 05/21/21 08:41:26          Main Document
                                     Pg 35 of 88

                                     The Williamsburg Hotel
                                        Admin & General
                                          April 2021



                                                              Actual       %
               Other Expenses
                Allocated F&B Payroll                   $      5,332.18   0.6%
                Allocated F&B Expenses                           588.35   0.1%
                Bad Debt Expense                               7,163.38   0.8%




                                                                          L
                Bank Charges                                     899.54   0.1%
                Complimentary Food & Beverage                  4,653.12   0.5%
                Complimentary Mini-Bar                            28.29   0.0%




                                                          A
                Credit Card Commissions                       25,751.13   2.9%
                Credit Card Fees / Rebates                       248.30   0.0%
                Dues & Subscriptions                              99.00   0.0%




                                                       TI
                Equipment Rental                                 924.72   0.1%
                Guest Relations                                   10.00   0.0%
                Human Resources        EN                      3,716.40   0.4%
                Legal Services                                 2,100.00   0.2%
                Licenses & Permits                             1,167.99   0.1%
                Operating Supplies                             5,584.79   0.6%
                Payroll Fees                                   2,408.95   0.3%
                Professional Fees                              4,875.00   0.5%
                Vehicle Costs                                  1,450.66   0.2%
                           ID
                Violations & Penalties                         2,757.43   0.3%
               Total Other Expenses                     $     69,759.23   7.7%

               Departmental Profit/(Loss)               $ (197,409.80) (21.9%)
               NF
CO




                                            19 of 24
21-22108-rdd   Doc 34     Filed 05/21/21 Entered 05/21/21 08:41:26         Main Document
                                      Pg 36 of 88

                                     The Williamsburg Hotel
                           Information & Telecommunications Systems
                                           April 2021



                                                           Actual          %
               Cost of Services
                Cost of Internet Services              $     2,396.24    0.3%
                Cost of Local Calls                            563.74    0.1%
                Cost of Long Distance Calls                     13.74    0.0%




                                                                         L
               Total Cost of Services                  $     2,973.72    0.3%

               System Expenses




                                                          A
                Admin & General                        $      389.78     0.0%
                Food and Beverage                           1,575.21     0.2%
                Human Resources                               269.74     0.0%




                                                       TI
                Information Systems                           792.79     0.1%
                Property Operation & Maintenance              871.00     0.1%
                Rooms                   EN                  5,691.94     0.6%
                Sales & Marketing                           1,004.11     0.1%
                Telecommunications                            522.89     0.1%
               Total System Expenses                   $   11,117.46     1.2%

               Other Expenses
                Contract Services                      $     3,367.13    0.4%
                           ID
                Dues & Subscriptions                           247.41    0.0%
                Operating Supplies                             326.63    0.0%
               Total Other Expenses                    $     3,941.17    0.4%
               NF


               Departmental Profit/(Loss)              $   (18,032.35)   (2.0%)
CO




                                            20 of 24
21-22108-rdd   Doc 34     Filed 05/21/21 Entered 05/21/21 08:41:26            Main Document
                                      Pg 37 of 88

                                     The Williamsburg Hotel
                                       Sales & Marketing
                                           April 2021



                                                              Actual          %
               Payroll
                Management
                  Sales Managers                        $       2,510.78    0.3%
                Non-Management




                                                                            L
                  Design Coordinator                    $      1,290.00     0.1%
                  Social Media Coordinator                     6,853.84     0.8%
               Total Payroll Wage Expenses              $     10,654.62     1.2%




                                                          A
               Payroll-Related Expenses
                Contract Labor                          $       9,291.00    1.0%




                                                       TI
                Payroll Taxes & Worker's Comp
                  FICA                                  $        815.77     0.1%
                  Federal Unemployment  EN                        16.19     0.0%
                  State Unemployment                             241.06     0.0%
                  NY Re-Employment Service Fund Tax                3.91     0.0%
                  MTA Tax                                         35.03     0.0%
                  Workers Compensation Insurance                 163.24     0.0%
                Employee Benefits
                  Health Insurance                      $        800.35     0.1%
                           ID
                  Paid Family Leave                               15.83     0.0%
                  Short Term Disability                           16.80     0.0%
               Total Payroll-Related Expenses           $     11,399.18     1.3%
               NF


               Total Payroll Expenses                   $     22,053.80     2.4%

               Other Expenses
                Agency Fees                             $      1,335.42     0.1%
                Allocated F&B Payroll                            465.79     0.1%
CO




                Allocated F&B Expenses                            58.00     0.0%
                Collateral Material                            5,661.95     0.6%
                Complimentary Food & Beverage                    458.71     0.1%
                Contract Services                             13,500.00     1.5%
                Dues & Subscriptions                             682.48     0.1%
                Photography                                    7,575.00     0.8%
                Promotion                                        996.66     0.1%
               Total Other Expenses                     $     30,734.01     3.4%

               Departmental Profit/(Loss)               $     (52,787.81)   (5.8%)




                                            21 of 24
21-22108-rdd   Doc 34    Filed 05/21/21 Entered 05/21/21 08:41:26          Main Document
                                     Pg 38 of 88

                                     The Williamsburg Hotel
                               Property Operations & Maintenance
                                           April 2021



                                                           Actual          %
               Payroll
                Management
                  Director of Engineering              $    13,653.85    1.5%
                Non-Management
                                                       $    13,933.67    1.5%




                                                                         L
                  Engineers
               Total Payroll Wage Expenses             $    27,587.52    3.1%




                                                          A
               Payroll-Related Expenses
                Contract Labor                         $     9,640.00    1.1%
                Payroll Taxes & Worker's Comp




                                                       TI
                  FICA                                 $     2,111.69    0.2%
                  Federal Unemployment                          42.46    0.0%
                  State Unemployment                           625.72    0.1%
                  NY Re-Employment Service Fund Tax             10.15    0.0%
                  MTA Tax
                                        EN                      90.67    0.0%
                  Workers Compensation Insurance               422.68    0.0%
                Employee Benefits
                  Employee Meals                       $       458.30    0.1%
                  Health Insurance                             630.51    0.1%
                           ID
                  Paid Family Leave                             40.99    0.0%
                  Short Term Disability                         43.50    0.0%
               Total Payroll-Related Expenses          $    14,116.66    1.6%
               NF


               Total Payroll Expenses                  $    41,704.18    4.6%

               Other Expenses
                Allocated F&B Payroll                  $       603.20    0.1%
                Allocated F&B Expenses                          57.95    0.0%
CO




                Building                                       468.16    0.1%
                Electrical & Mechanical Equipment            7,500.00    0.8%
                Elevator Repair                              2,333.00    0.3%
                Engineering Supplies                         2,728.21    0.3%
                Fire Safety & Alarm                          4,900.41    0.5%
                Grounds & Landscaping                       11,531.66    1.3%
                Kitchen Equipment                            1,591.17    0.2%
                Painting & Wallcovering                        133.84    0.0%
                Pool Supplies & Maintenance                  7,019.60    0.8%
                Waste Removal                                1,687.56    0.2%
               Total Other Expenses                    $    40,554.76    4.5%

               Departmental Profit/(Loss)              $   (82,258.94)   (9.1%)


                                            22 of 24
21-22108-rdd   Doc 34   Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                    Pg 39 of 88

                                    The Williamsburg Hotel
                                           Utilities
                                         April 2021



                                                          Actual         %
                Utilities Expenses
                 Electricity                          $    28,567.76     3.2%
                 Gas / Fuel                                 5,970.95     0.7%
                 Water / Sewer                              2,656.04     0.3%




                                                                        L
                Total Utilities Expenses              $   (37,194.75)   -4.1%




                                                         A
                                                      TI
                                      EN
                         ID
               NF
CO




                                           23 of 24
21-22108-rdd   Doc 34    Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                     Pg 40 of 88

                                     The Williamsburg Hotel
                                         Fixed Expenses
                                            April 2021



                                                              Actual         %
               Fixed Expenses
                  Property & Liability Insurance       $       16,179.58     1.8%
               Total Fixed Expenses                    $      (16,179.58)   -1.8%




                                                        A                   L
                                                     TI
                                       EN
                           ID
               NF
CO




                                          24 of 24
  21-22108-rdd        Doc 34    Filed 05/21/21 Entered 05/21/21 08:41:26      Main Document
                                            Pg 41 of 88

                                                 T     STATEMENT OF ACCOUNT



    96 WYTHE ACQUISITION LLC                           Page:                                  1 of 3
    DIP CASE 21-22108-RRD SDNY                         Statement Period:    Apr 01 2021-Apr 30 2021
    3284 N 29TH CT                                     Cust Ref #:           4384910935-039-T-###
    HOLLYWOOD FL 33020                                 Primary Account #:              438-4910935




Chapter 11 Checking
96 WYTHE ACQUISITION LLC                                                           Account # 438-4910935
DIP CASE 21-22108-RRD SDNY


ACCOUNT SUMMARY
Beginning Balance                 10,490.03                  Average Collected Balance          104,712.29
Electronic Deposits              699,912.93                  Interest Earned This Period              0.00
                                                             Interest Paid Year-to-Date               0.00
Electronic Payments                9,816.15                  Annual Percentage Yield Earned         0.00%
Other Withdrawals                366,622.94                  Days in Period                             30
Ending Balance                   333,963.87




DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE      DESCRIPTION                                                                      AMOUNT
04/22             CCD DEPOSIT, FISERV MERCHANT FINCL ADJ ****01938889                           149,032.83
04/22             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****01938889                              80,678.09
04/23             CCD DEPOSIT, FISERV MERCHANT FINCL ADJ ****01938889                            23,546.25
04/23             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****01938889                              20,204.25
04/26             CCD DEPOSIT, FISERV MERCHANT FINCL ADJ ****01938889                            91,405.39
04/26             CCD DEPOSIT, FISERV MERCHANT FINCL ADJ ****01938889                            39,368.02
04/26             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****01938889                              28,728.73
04/26             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****01938889                              22,299.38
04/26             CCD DEPOSIT, FISERV MERCHANT FINCL ADJ ****03671884                            19,989.82
04/26             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****03671884                              18,915.70
04/26             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****01938889                              16,836.89
04/26             CCD DEPOSIT, FISERV MERCHANT FINCL ADJ ****03671884                            16,204.59
04/26             CCD DEPOSIT, FISERV MERCHANT FINCL ADJ ****03671884                             4,721.91
04/26             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****03671884                               3,941.19
04/26             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****03671884                                 568.15
04/27             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****01938889                              35,049.06
04/27             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****03671884                              19,214.94
04/28             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****01938889                              45,274.91
04/28             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****03671884                               5,947.51
04/29             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****01938889                              27,158.42
04/29             CCD DEPOSIT, FISERV MERCHANT FINCL ADJ ****03671884                               266.04
04/29             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****03671884                                 242.26
04/30             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****01938889                              30,196.54
04/30             CCD DEPOSIT, FISERV MERCHANT DEPOSIT ****03671884                                 122.06
                                                                            Subtotal:           699,912.93



Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    21-22108-rdd                     Doc 34              Filed 05/21/21 Entered 05/21/21 08:41:26                                                  Main Document
                                                                     Pg 42 of 88
    How to Balance your Account                                                                                                               Page:                                   2 of 3

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                       333,963.87
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                                                                                     Deposits
                                                                         and enter on Line 2.
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
                                                                                                                                             Total    -
•   Review all withdrawals shown on this                                 and enter on Line 4.                                             Withdrawals
    statement and check them off in your
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
                                                                                                                                            Adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account                                  Balance
    ending account balance.                                              balance.




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
 21-22108-rdd       Doc 34   Filed 05/21/21 Entered 05/21/21 08:41:26      Main Document
                                         Pg 43 of 88

                                                    STATEMENT OF ACCOUNT


   96 WYTHE ACQUISITION LLC
   DIP CASE 21-22108-RRD SDNY                       Page:                                  3 of 3
                                                    Statement Period:    Apr 01 2021-Apr 30 2021
                                                    Cust Ref #:           4384910935-039-T-###
                                                    Primary Account #:              438-4910935




DAILY ACCOUNT ACTIVITY
Electronic Payments
POSTING DATE   DESCRIPTION                                                                      AMOUNT
04/23          CCD DEBIT, FISERV MERCHANT CHARGEBACK ****01938889                                289.23
04/23          CCD DEBIT, FISERV MERCHANT FEE ****01938889                                         1.05
04/26          CCD DEBIT, FISERV MERCHANT CHARGEBACK ****01938889                              1,278.88
04/28          CCD DEBIT, FISERV MERCHANT CHARGEBACK ****01938889                              3,371.48
04/28          CCD DEBIT, FISERV MERCHANT FEE ****03671884                                         0.51
04/29          CCD DEBIT, QUARTERLY FEE PAYMENT 0000                                           4,875.00
                                                                         Subtotal:             9,816.15
Other Withdrawals
POSTING DATE   DESCRIPTION                                                                      AMOUNT
04/23          WIRE TRANSFER OUTGOING, The Williamsburg   Hotel Bk Llc                       100,000.00
04/23          WIRE TRANSFER FEE                                                                  30.00
04/29          WIRE TRANSFER OUTGOING, The Williamsburg   Hotel Bk Llc                       110,000.00
04/29          DEBIT                                                                          81,532.94
04/29          DEBIT                                                                          35,000.00
04/29          WIRE TRANSFER OUTGOING, The Williamsburg   Hotel Bk Llc                        25,000.00
04/29          WIRE TRANSFER OUTGOING, The Williamsburg   Hotel BK LLC                        15,000.00
04/29          WIRE TRANSFER FEE                                                                  30.00
04/29          WIRE TRANSFER FEE                                                                  30.00
                                                                         Subtotal:           366,622.94


DAILY BALANCE SUMMARY
DATE                              BALANCE                   DATE                               BALANCE
03/31                            10,490.03                  04/27                           499,596.06
04/22                           240,200.95                  04/28                           547,446.49
04/23                           183,631.17                  04/29                           303,645.27
04/26                           445,332.06                  04/30                           333,963.87




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
21-22108-rdd   Doc 34   Filed 05/21/21 Entered 05/21/21 08:41:26   Main Document
                                    Pg 44 of 88
 21-22108-rdd       Doc 34     Filed 05/21/21 Entered 05/21/21 08:41:26      Main Document
                                           Pg 45 of 88

                                                T     STATEMENT OF ACCOUNT



   96 WYTHE ACQUISITION LLC                           Page:                                  1 of 2
   DIP CASE 21-22108 SDNY                             Statement Period:    Apr 01 2021-Apr 30 2021
   3284 N 29TH CT                                     Cust Ref #:           4384910927-039-T-###
   HOLLYWOOD FL 33020                                 Primary Account #:              438-4910927




Chapter 11 Checking
96 WYTHE ACQUISITION LLC                                                          Account # 438-4910927
DIP CASE 21-22108 SDNY


ACCOUNT SUMMARY
Beginning Balance                       1.00                Average Collected Balance                   1.00
                                                            Interest Earned This Period                 0.00
Ending Balance                          1.00                Interest Paid Year-to-Date                  0.00
                                                            Annual Percentage Yield Earned            0.00%
                                                            Days in Period                                30


DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    21-22108-rdd                     Doc 34              Filed 05/21/21 Entered 05/21/21 08:41:26                                                  Main Document
                                                                     Pg 46 of 88
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                                 1.00
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                                                                                     Deposits
                                                                         and enter on Line 2.
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
                                                                                                                                             Total    -
•   Review all withdrawals shown on this                                 and enter on Line 4.                                             Withdrawals
    statement and check them off in your
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
                                                                                                                                            Adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account                                  Balance
    ending account balance.                                              balance.




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
           21-22108-rdd              Doc 34           Filed 05/21/21 Entered 05/21/21 08:41:26                 Main Document
                                                                  Pg 47 of 88



P.O. Box 15284
Wilmington, DE 19850
                                                                                              Customer service information


                                                                                              1.888.BUSINESS (1.888.287.4637)

                                                                                              bankofamerica.com
  THE WILLIAMSBURG HOTEL BK LLC
                                                                                              Bank of America, N.A.
  DBA THE WILLIAMSBURG HOTEL
                                                                                              P.O. Box 25118
  PAYROLL ACCOUNT                                                                             Tampa, FL 33622-5118
  679 DRIGGS AVE
  BROOKLYN, NY 11211-4023




Your Business Advantage Relationship Banking
Preferred Rewards for Bus Platinum Honors
for April 1, 2021 to April 30, 2021                                                     Account number: 4830 7648 2703
THE WILLIAMSBURG HOTEL BK LLC                             DBA THE WILLIAMSBURG HOTEL        PAYROLL ACCOUNT

Account summary
Beginning balance on April 1, 2021                                     $10,357.09   # of deposits/credits: 13
Deposits and other credits                                             587,806.52   # of withdrawals/debits: 20
Withdrawals and other debits                                          -597,455.49   # of items-previous cycle¹: 0
Checks                                                                      -0.00   # of days in cycle: 30
Service fees                                                                -0.00   Average ledger balance: $17,064.00
Ending balance on April 30, 2021                                        $708.12     ¹Includes checks paid,deposited items&other debits




PULL: E CYCLE: 60 SPEC: E DELIVERY: E TYPE:   IMAGE: I BC: NY                                                                 Page 1 of 6
         21-22108-rdd        Doc 34       Filed 05/21/21        Entered 05/21/21 08:41:26             Main Document
THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2703Pg
                                                         ! 48
                                                           Aprilof  88 to April 30, 2021
                                                                 1, 2021


IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS
How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address,
email and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of
Online Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers - If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

    -   Tell us your name and account number.
    -   Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error
        or why you need more information.
    -   Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writing of suspected problems or an
unauthorized transaction within the time period specified in the deposit agreement (which periods are no more than 60 days
after we make the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to
not make a claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online
or visit a financial center for information.


© 2021 Bank of America Corporation




                                                                                                                  Page 2 of 6
           21-22108-rdd       Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26              Main Document
                                                      Pg 49 of 88
                                                                                         Your checking account
THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2703 ! April 1, 2021 to April 30, 2021




Deposits and other credits
Date         Description                                                                                         Amount

04/01/21     Online Banking transfer from CHK 2855 Confirmation# 1433108363                                   89,294.23

04/05/21     PAYCHEX - RCX DES:PAYROLL        ID:91799400006746X INDN:WILLIAMSBURG HOTEL BK CO                   458.98
             ID:1161124166 CCD

04/05/21     PAYCHEX - RCX DES:PAYROLL        ID:91799400006747X INDN:WILLIAMSBURG HOTEL BK CO                   368.10
             ID:1161124166 CCD

04/05/21     PAYCHEX - RCX DES:PAYROLL        ID:91799400006744X INDN:WILLIAMSBURG HOTEL BK CO                   322.34
             ID:1161124166 CCD

04/05/21     PAYCHEX - RCX DES:PAYROLL        ID:91799400006745X INDN:WILLIAMSBURG HOTEL BK CO                   297.52
             ID:1161124166 CCD
04/05/21     PAYCHEX - RCX DES:PAYROLL        ID:91799400006743X INDN:WILLIAMSBURG HOTEL BK CO                   236.78
             ID:1161124166 CCD

04/09/21     Online Banking transfer from CHK 2855 Confirmation# 7397805856                                   90,868.15

04/16/21     Online Banking transfer from CHK 2855 Confirmation# 3354727049                                   94,950.21

04/20/21     Online Banking transfer from CHK 2855 Confirmation# 1593245218                                      500.00

04/22/21     Online Banking transfer from CHK 2855 Confirmation# 6513681629                                   99,510.21

04/23/21     WIRE TYPE:WIRE IN DATE: 210423 TIME:1301 ET TRN:2021042300346529                                100,000.00
             SEQ:210423125325XI00/003647 ORIG:96 WYTHE ACQUISITION LLC ID:4384910935 SND BK:TD
             BANK, NA ID:011103093 PMT DET:SSUN-C2CMC M

04/29/21     WIRE TYPE:WIRE IN DATE: 210429 TIME:1650 ET TRN:2021042900489833                                110,000.00
             SEQ:210429164953XI00/006882 ORIG:96 WYTHE ACQUISITION LLC ID:4384910935 SND BK:TD
             BANK, NA ID:011103093 PMT DET:VCHA-C2JRP 7

04/30/21     Online Banking transfer from CHK 2855 Confirmation# 1575799769                                     1,000.00

Total deposits and other credits                                                                          $587,806.52




                                                                                                       Page 3 of 6
           21-22108-rdd      Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
THE WILLIAMSBURG HOTEL BK LLC !   Account # 4830 7648 2703Pg
                                                           ! 50
                                                             Aprilof  88 to April 30, 2021
                                                                   1, 2021




Withdrawals and other debits
Date         Description                                                                                        Amount

04/02/21     PAYCHEX - RCX DES:PAYROLL       ID:91918300001691X INDN:WILLIAMSBURG HOTEL BK CO              -63,816.05
             ID:1161124166 CCD

04/02/21     PAYCHEX TPS    DES:TAXES      ID:91920900001728X INDN:WILLIAMSBURG HOTEL BK CO                -25,478.18
             ID:1161124166 CCD

04/05/21     PAYCHEX EIB    DES:INVOICE    ID:X91922100036495 INDN:THE WILLIAMSBURG HOTEL CO                   -505.70
             ID:1161124166 CCD

04/09/21     PAYCHEX - RCX DES:PAYROLL       ID:92017300000779X INDN:WILLIAMSBURG HOTEL BK CO              -64,697.42
             ID:1161124166 CCD

04/09/21     PAYCHEX TPS    DES:TAXES      ID:92017100001897X INDN:WILLIAMSBURG HOTEL BK CO                -26,170.73
             ID:1161124166 CCD

04/12/21     PAYCHEX EIB    DES:INVOICE    ID:X92019900007314 INDN:THE WILLIAMSBURG HOTEL CO                   -607.91
             ID:1161124166 CCD

04/16/21     PAYCHEX       DES:PAYROLL     ID:92116900001225X INDN:WILLIAMSBURG HOTEL BK CO                -67,345.24
             ID:1161124166 CCD

04/16/21     PAYCHEX TPS    DES:TAXES      ID:92114600001759X INDN:WILLIAMSBURG HOTEL BK CO                -27,604.97
             ID:1161124166 CCD

04/16/21     PAYCHEX-HRS     DES:HRS PMT     ID:37211747 INDN:THE WILLIAMSBURG HOTE CO                         -269.74
             ID:2555124166 CCD

04/19/21     PAYCHEX EIB    DES:INVOICE    ID:X92118100002366 INDN:THE WILLIAMSBURG HOTEL CO                   -514.38
             ID:1161124166 CCD

04/20/21     PAYCHEX TPS    DES:TAXES      ID:92144800159673X INDN:WILLIAMSBURG HOTEL BK CO                   -9,154.80
             ID:1161124166 CCD

04/20/21     PAYCHEX-OAB     DES:INVOICE    ID:92144100012545X INDN:THE WILLIAMSBURG HOTEL CO                 -1,190.44
             ID:1161124166 CCD

04/23/21     Online Banking transfer to CHK 2855 Confirmation# 1319958491                                  -99,500.00

04/23/21     PAYCHEX       DES:PAYROLL     ID:92214500000559X INDN:WILLIAMSBURG HOTEL BK CO                -70,579.55
             ID:1161124166 CCD

04/23/21     PAYCHEX TPS    DES:TAXES      ID:92208300004187X INDN:WILLIAMSBURG HOTEL BK CO                -28,930.66
             ID:1161124166 CCD

04/26/21     PAYCHEX EIB    DES:INVOICE    ID:X92218700012150 INDN:THE WILLIAMSBURG HOTEL CO                   -517.28
             ID:1161124166 CCD

04/30/21     PAYCHEX - RCX DES:PAYROLL       ID:92314300000654X INDN:WILLIAMSBURG HOTEL BK CO              -78,130.68
             ID:1161124166 CCD

04/30/21     PAYCHEX TPS    DES:TAXES      ID:92316100002525X INDN:WILLIAMSBURG HOTEL BK CO                -32,441.76
             ID:1161124166 CCD

Total withdrawals and other debits                                                                     -$597,455.49




                                                                                                     Page 4 of 6
           21-22108-rdd           Doc 34           Filed 05/21/21 Entered 05/21/21 08:41:26          Main Document
                                                               Pg 51 of 88
                                                                                           Your checking account
THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2703 ! April 1, 2021 to April 30, 2021




Service fees
Date           Transaction description                                                                                  Amount

04/23/21       Prfd Rwds for Bus-Wire Fee Waiver of $15                                                                   -0.00

04/29/21       Prfd Rwds for Bus-Wire Fee Waiver of $15                                                                   -0.00

Total service fees                                                                                                     -$0.00
Note your Ending Balance already reflects the subtraction of Service Fees.




Daily ledger balances
Date                                 Balance ($)    Date                      Balance($)     Date                    Balance ($)

04/01                               99,651.32       04/16                    10,657.46       04/23                     797.84
04/02                               10,357.09       04/19                    10,143.08       04/26                     280.56
04/05                               11,535.11       04/20                       297.84       04/29                110,280.56
04/12                               10,927.20       04/22                    99,808.05       04/30                     708.12




                                                                                                            Page 5 of 6
        21-22108-rdd         Doc 34      Filed 05/21/21        Entered 05/21/21 08:41:26   Main Document
THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2703Pg
                                                         ! 52
                                                           Aprilof  88 to April 30, 2021
                                                                 1, 2021




                                            This page intentionally left blank




                                                                                                  Page 6 of 6
           21-22108-rdd              Doc 34           Filed 05/21/21 Entered 05/21/21 08:41:26                 Main Document
                                                                  Pg 53 of 88



P.O. Box 15284
Wilmington, DE 19850
                                                                                              Customer service information


                                                                                              1.888.BUSINESS (1.888.287.4637)

                                                                                              bankofamerica.com
  THE WILLIAMSBURG HOTEL BK LLC
                                                                                              Bank of America, N.A.
  DBA THE WILLIAMSBURG HOTEL
                                                                                              P.O. Box 25118
  MASTER ACCOUNT                                                                              Tampa, FL 33622-5118
  679 DRIGGS AVE
  BROOKLYN, NY 11211-4023




Your Business Advantage Relationship Banking
Preferred Rewards for Bus Platinum Honors
for April 1, 2021 to April 30, 2021                                                     Account number: 4830 7648 2855
THE WILLIAMSBURG HOTEL BK LLC                             DBA THE WILLIAMSBURG HOTEL        MASTER ACCOUNT

Account summary
Beginning balance on April 1, 2021                                    $381,757.71   # of deposits/credits: 34
Deposits and other credits                                             443,116.10   # of withdrawals/debits: 288
Withdrawals and other debits                                          -638,616.58   # of items-previous cycle¹: 102
Checks                                                                -144,479.98   # of days in cycle: 30
Service fees                                                              -180.00   Average ledger balance: $211,936.85
Ending balance on April 30, 2021                                     $41,597.25     ¹Includes checks paid,deposited items&other debits




PULL: E CYCLE: 60 SPEC: E DELIVERY: E TYPE:   IMAGE: I BC: NY                                                                 Page 1 of 28
         21-22108-rdd        Doc 34       Filed 05/21/21        Entered 05/21/21 08:41:26             Main Document
THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855Pg
                                                         ! 54
                                                           Aprilof  88 to April 30, 2021
                                                                 1, 2021


IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS
How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address,
email and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of
Online Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers - If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

    -   Tell us your name and account number.
    -   Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error
        or why you need more information.
    -   Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writing of suspected problems or an
unauthorized transaction within the time period specified in the deposit agreement (which periods are no more than 60 days
after we make the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to
not make a claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online
or visit a financial center for information.


© 2021 Bank of America Corporation




                                                                                                                  Page 2 of 28
           21-22108-rdd        Doc 34       Filed 05/21/21 Entered 05/21/21 08:41:26                     Main Document
                                                        Pg 55 of 88
                                                                                           Your checking account
THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021

       As of 04/07/2021, your account has earned $3,625.22 in Cash Rewards on your Bank of America Merchant Services processing this
       year and $10,905.41 since enrolling in Bank of America Preferred Rewards for Business.




Deposits and other credits
Date          Description                                                                                                             Amount

04/01/21      FISERV MERCHANT DES:DEPOSIT         ID:737301938889 INDN:THE WILLIAMSBURG HOTEL CO                                 17,084.01
              ID:DXXXXXXXXX CCD

04/01/21      FISERV MERCHANT DES:DEPOSIT         ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                                      262.89
              ID:DXXXXXXXXX CCD

04/02/21      FISERV MERCHANT DES:DEPOSIT         ID:737301938889 INDN:THE WILLIAMSBURG HOTEL CO                                 17,029.70
              ID:DXXXXXXXXX CCD

04/02/21      FISERV MERCHANT DES:DEPOSIT         ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                                       90.01
              ID:DXXXXXXXXX CCD

04/05/21      FISERV MERCHANT DES:DEPOSIT         ID:737301938889 INDN:THE WILLIAMSBURG HOTEL CO                                 33,944.52
              ID:DXXXXXXXXX CCD

04/05/21      FISERV MERCHANT DES:DEPOSIT         ID:737301938889 INDN:THE WILLIAMSBURG HOTEL CO                                 21,997.07
              ID:DXXXXXXXXX CCD

04/05/21      FISERV MERCHANT DES:DEPOSIT         ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                                 21,036.12
              ID:DXXXXXXXXX CCD

04/05/21      FISERV MERCHANT DES:DEPOSIT         ID:737301938889 INDN:THE WILLIAMSBURG HOTEL CO                                 16,645.50
              ID:DXXXXXXXXX CCD

04/05/21      FISERV MERCHANT DES:DEPOSIT         ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                                   8,642.78
              ID:DXXXXXXXXX CCD

04/05/21      FISERV MERCHANT DES:DEPOSIT         ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                                   3,421.63
              ID:DXXXXXXXXX CCD

04/06/21      FISERV MERCHANT DES:DEPOSIT         ID:737301938889 INDN:THE WILLIAMSBURG HOTEL CO                                 44,829.57
              ID:DXXXXXXXXX CCD

04/06/21      FISERV MERCHANT DES:DEPOSIT         ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                                   6,978.22
              ID:DXXXXXXXXX CCD

04/06/21      Pulsd Inc.    DES:BILL PMT ID:483076482855 INDN:COREY LANE                CO ID:9010807249                           6,404.30
              PPD
                                                                                                                      continued on the next page




                                                                                                                      Page 3 of 28
           21-22108-rdd       Doc 34     Filed 05/21/21 Entered 05/21/21 08:41:26            Main Document
THE WILLIAMSBURG HOTEL BK LLC !   Account # 4830 7648 2855Pg
                                                           ! 56
                                                             Aprilof  88 to April 30, 2021
                                                                   1, 2021




Deposits and other credits - continued
Date         Description                                                                                             Amount

04/07/21     FISERV MERCHANT DES:DEPOSIT       ID:737301938889 INDN:THE WILLIAMSBURG HOTEL CO                    26,734.70
             ID:DXXXXXXXXX CCD

04/07/21     Prfd Rwds for Bus-BofA Merchant Svs Cash Reward                                                         944.91

04/07/21     FISERV MERCHANT DES:DEPOSIT       ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                        335.74
             ID:DXXXXXXXXX CCD

04/07/21     Prfd Rwds for Bus-BofA Merchant Svs Cash Reward                                                         227.00

04/08/21     Counter Credit                                                                                      21,775.00

04/08/21     FISERV MERCHANT DES:DEPOSIT       ID:737301938889 INDN:THE WILLIAMSBURG HOTEL CO                    10,863.29
             ID:DXXXXXXXXX CCD

04/08/21     Counter Credit                                                                                       1,684.00

04/08/21     FISERV MERCHANT DES:DEPOSIT       ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                        336.23
             ID:DXXXXXXXXX CCD
04/09/21     FISERV MERCHANT DES:DEPOSIT       ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                        368.59
             ID:DXXXXXXXXX CCD

04/12/21     FISERV MERCHANT DES:DEPOSIT       ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                    19,992.00
             ID:DXXXXXXXXX CCD

04/12/21     FISERV MERCHANT DES:DEPOSIT       ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                     8,999.28
             ID:DXXXXXXXXX CCD

04/12/21     FISERV MERCHANT DES:DEPOSIT       ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                     5,323.20
             ID:DXXXXXXXXX CCD

04/12/21     AIRBNB 4977    DES:AIRBNB ID:G-5S5CJU6NDVZ4M INDN:THE WILLIAMSBURG HOTEL CO                             137.73
             ID:1463165559 PPD PMT INFO:TRN*1*G-5S5CJU6NDVZ4M\

04/13/21     FISERV MERCHANT DES:DEPOSIT       ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                     4,802.11
             ID:DXXXXXXXXX CCD

04/14/21     FISERV MERCHANT DES:DEPOSIT       ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                        315.37
             ID:DXXXXXXXXX CCD

04/21/21     Counter Credit                                                                                       4,899.38
04/21/21     Counter Credit                                                                                       3,266.25

04/22/21     Counter Credit                                                                                       7,377.00

04/22/21     Counter Credit                                                                                       1,868.00

04/23/21     Online Banking transfer from CHK 2703 Confirmation# 1319958491                                      99,500.00

04/29/21     WIRE TYPE:WIRE IN DATE: 210429 TIME:1650 ET TRN:2021042900490041                                    25,000.00
             SEQ:210429165003XI00/006887 ORIG:96 WYTHE ACQUISITION LLC ID:4384910935 SND BK:TD
             BANK, NA ID:011103093 PMT DET:VCHA-C2JRS P

Total deposits and other credits                                                                          $443,116.10


Withdrawals and other debits
Date         Description                                                                                            Amount
04/01/21     Online Banking transfer to CHK 2703 Confirmation# 1433108363                                      -89,294.23
                                                                                                    continued on the next page




                                                                                                    Page 4 of 28
           21-22108-rdd       Doc 34       Filed 05/21/21 Entered 05/21/21 08:41:26                 Main Document
                                                       Pg 57 of 88
                                                                                         Your checking account
THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021




Withdrawals and other debits - continued
Date         Description                                                                                                   Amount
04/01/21     EMPIREMERCHANTS DES:INVOICE(S) ID:3943330 INDN:THE *WILLIAMS                CO                             -1,379.66
             ID:0000195083 WEB
04/01/21     AscentiumCapital DES:LEASECHG ID:173752 INDN:THE WILLIAMSBURG HOTEL CO                                     -1,150.00
             ID:9176794002 CCD
04/01/21     DLX FOR BUSINESS DES:Deluxe SBS ID:02049187597128 INDN:THE WILLIAMSBURG HOTEL                                 -472.81
             CO ID:1411877307 CCD
04/02/21     Online Banking transfer to CHK 0696 Confirmation# 2137485788                                               -1,480.00
04/02/21     Zelle Transfer Conf# hj7mgvxep; RMAC Supplies                                                              -3,259.57
04/02/21     WIRE TYPE:WIRE OUT DATE:210402 TIME:1258 ET TRN:2021040200230363 SERVICE                                   -2,294.72
             REF:006989 BNF:PUREHD LLC ID:8250422496 BNF BK:TD BANK, NA ID:211370545 PMT
             DET:334108134 THE WILLIAMSBURG HO TEL INV 31443
04/02/21     FISERV MERCHANT DES:INTERCHNG ID:737301938889 INDN:THE WILLIAMSBURG HOTEL CO                             -13,903.45
             ID:DXXXXXXXXX CCD
04/02/21     FISERV MERCHANT DES:INTERCHNG ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                               -3,121.00
             ID:DXXXXXXXXX CCD
04/02/21     AMERICAN EXPRESS DES:ACH PMT         ID:W6944 INDN:The Williamsburg Hotel CO                               -2,697.97
             ID:1133133497 CCD
04/02/21     FISERV MERCHANT DES:DISCOUNT ID:737301938889 INDN:THE WILLIAMSBURG HOTEL CO                                -1,145.65
             ID:DXXXXXXXXX CCD
04/02/21     FISERV MERCHANT DES:FEE          ID:737301938889 INDN:THE WILLIAMSBURG HOTEL CO                               -584.80
             ID:DXXXXXXXXX CCD
04/02/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                        -557.59
             HOTEL CO ID:3383693141 CCD
04/02/21     WINEBOW NY, NJ, DES:PAYMENT        ID:045590000109531 INDN:The Williamsburg Hotel CO                          -432.00
             ID:1364786719 CCD
04/02/21     MERCHANT SERVICE DES:MERCH FEE ID:8079292879 INDN:THE WILLIAMSBURG HOTEL CO                                   -287.48
             ID:1841010148 CCD
04/02/21     FISERV MERCHANT DES:DISCOUNT ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                                   -281.81
             ID:DXXXXXXXXX CCD
04/02/21     FISERV MERCHANT DES:CHARGEBACK ID:737301938889 INDN:THE WILLIAMSBURG HOTEL                                    -198.72
             CO ID:DXXXXXXXXX CCD
04/02/21     FISERV MERCHANT DES:FEE          ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                               -195.21
             ID:DXXXXXXXXX CCD
04/05/21     SWS of America DES:CORP PMT ID:450000000654153 INDN:WILLIAMSBURG HOTEL THE CO                              -4,240.46
             ID:2591285786 CCD
04/05/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                     -1,799.47
             HOTEL CO ID:3383693141 CCD
04/05/21     Phase Three Capi DES:SIGONFILE ID:G1105G INDN:TWH Secondary 2855         CO ID:9000360078                     -535.93
             CCD
04/05/21     FISERV MERCHANT DES:CHARGEBACK ID:737301938889 INDN:THE WILLIAMSBURG HOTEL                                    -342.42
             CO ID:DXXXXXXXXX CCD
04/05/21     FISERV MERCHANT DES:CHARGEBACK ID:737303671884 INDN:THE WILLIAMSBURG HOTEL                                    -217.56
             CO ID:DXXXXXXXXX CCD
04/06/21     Zelle Transfer Conf# jv5wtmuc3; Acute Inflections LLC                                                         -800.00
04/06/21     Zelle Transfer Conf# t64rexxlv; RMAC Supplies                                                              -1,687.34
04/06/21     Zelle Transfer Conf# z468px82b; Blooming Flowers                                                              -555.00
04/06/21     SORBIS        DES:WEBPAYMENT ID: INDN:WILLIAMSBURG HOTEL            CO ID:3383693141 WEB                   -2,485.24
                                                                                                           continued on the next page




                                                                                                           Page 5 of 28
           21-22108-rdd      Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26                  Main Document
THE WILLIAMSBURG HOTEL BK LLC !   Account # 4830 7648 2855Pg
                                                           ! 58
                                                             Aprilof  88 to April 30, 2021
                                                                   1, 2021




Withdrawals and other debits - continued
Date         Description                                                                                                  Amount
04/06/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                    -1,327.22
             HOTEL CO ID:3383693141 CCD
04/06/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                       -427.94
             HOTEL CO ID:3383693141 CCD
04/06/21     NYC ECB FINES DES:ECB Fines ID:C      XXXXXXXXX INDN:THE WILLIAMSBURG HOTEL CO                               -250.00
             ID:AXXXXXXXXX CCD
04/06/21     FISERV MERCHANT DES:CHARGEBACK ID:737303671884 INDN:THE WILLIAMSBURG HOTEL                                     -86.57
             CO ID:DXXXXXXXXX CCD
04/07/21     CON ED OF NY DES:INTELL CK ID:622010002602008 INDN:96 W DEVELOPMENT LLC              CO                  -21,603.58
             ID:2462467002 PPD
04/07/21     BRONX LOBSTER PL DES:ACH        ID:201-707-4847 INDN:THE WILLIAMSBURG HOT       CO                        -1,039.44
             ID:5330903620 CCD
04/07/21     PAYPAL        DES:INST XFER ID:TONYBLAIR69 INDN:JEREMY RAUCH           CO ID:PAYPALSI77                      -600.00
             WEB
04/07/21     CLEANSLATE      DES:PURCHASE ID: INDN:LLC                CO ID:3383693141 PPD                                -420.43
04/08/21     FIRST INSURANCE DES:INSURANCE ID:900-93537124 INDN:96 Wythe Acquisition, CO                             -18,495.84
             ID:2363437365 WEB
04/08/21     UNITED HEALTHCAR DES:EDI PAYMTS ID:636325777540 INDN:THE WILLIAMSBURG     CO                             -10,091.28
             ID:1411289245 CTX ADDITIONAL INFORMATION IS AVAILABLE FOR THIS PMT. CONTACT A
             TREASURY SALES OFFICER FOR ASSISTANCE.
04/08/21     AMERICAN EXPRESS DES:ACH PMT       ID:W4638 INDN:The Williamsburg Hotel CO                                -1,151.65
             ID:1133133497 CCD
04/08/21     NYSIF      DES:WEB_PAY      ID:00327870040721 INDN:WILLIAMSBURG HOTEL BK CO                                  -929.89
             ID:NXXXXXXXXX WEB
04/08/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                       -291.31
             HOTEL CO ID:3383693141 CCD
04/08/21     NATIONAL GRID NY DES:UTILITYPAY ID:00021011451 INDN:THE WILLIAMSBURG HOTEL CO                                -210.62
             ID:9177976004 CCD
04/09/21     WIRE TYPE:WIRE OUT DATE:210409 TIME:0511 ET TRN:2021040800505221 SERVICE                                  -3,500.00
             REF:004315 BNF:CPS GRAPHICS INC. DBA TAMB ID:0245663203 BNF BK:REGIONS BANK
             ID:062005690 PMT DET:334859026 THE WILLIAMSBURG HOTEL INV 76925
04/09/21     Online Banking transfer to CHK 2703 Confirmation# 7397805856                                             -90,868.15
04/09/21     Online Banking transfer to CHK 0696 Confirmation# 7198508059                                              -1,472.00
04/09/21     WIRE TYPE:BOOK OUT DATE:210409 TIME:1410 ET TRN:2021040900382088 RELATED                                 -12,296.70
             REF:334989720 BNF:BOOKING.COM B.V ID:005800681495 PMT DET:THE WI LLIAMSBURG
             HOTEL ACCT 1911599
04/09/21     WIRE TYPE:WIRE OUT DATE:210409 TIME:1424 ET TRN:2021040900388491 SERVICE                                  -4,959.19
             REF:013780 BNF:KASSATEX INC. ID:7528500662 BNF BK:CAPITAL ONE , NA ID:065000090 PMT
             DET:334992326 THE WILLIAMSBU RG HOTEL
04/09/21     Fidelis Care US DES:000000000 ID: INDN:liamsburg Hotel BK LLC CO ID:0007725351 WEB                           -630.51
04/09/21     Nationwide   DES:EDI PYMNTS ID:NMP0018423629 INDN:WILLIAMSBURG B             CO                              -533.75
             ID:1314177000 WEB
04/09/21     EMPIREMERCHANTS DES:INVOICE(S) ID:2229162 INDN:THE *WILLIAMS            CO                                   -463.03
             ID:0000195083 WEB
04/12/21     WIRE TYPE:WIRE OUT DATE:210412 TIME:1257 ET TRN:2021041200399788 SERVICE                                  -3,500.00
             REF:010458 BNF:CPS GRAPHICS INC. DBA TAMB ID:0245663203 BNF BK:REGIONS BANK
             ID:062005690 PMT DET:335202774 THE WILLIAMSBURG HOTEL INV 76925
04/12/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                    -2,149.53
             HOTEL CO ID:3383693141 CCD
04/12/21     AMERICAN EXPRESS DES:ACH PMT       ID:W4678 INDN:The Williamsburg Hotel CO                                -1,347.35
             ID:1133133497 CCD
                                                                                                          continued on the next page




                                                                                                          Page 6 of 28
           21-22108-rdd        Doc 34     Filed 05/21/21 Entered 05/21/21 08:41:26                    Main Document
                                                      Pg 59 of 88
                                                                                         Your checking account
THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021




Withdrawals and other debits - continued
Date         Description                                                                                                     Amount
04/12/21     WINEBOW NY, NJ, DES:PAYMENT       ID:045590000111000 INDN:The Williamsburg Hotel CO                          -1,304.30
             ID:1364786719 CCD
04/12/21     FISERV MERCHANT DES:FEE          ID:737303671884 INDN:THE WILLIAMSBURG HOTEL CO                                    -0.53
             ID:DXXXXXXXXX CCD
04/13/21     SWS of America DES:CORP PMT ID:450000000656171 INDN:WILLIAMSBURG HOTEL THE CO                                -2,404.50
             ID:2591285786 CCD
04/13/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                       -1,396.20
             HOTEL CO ID:3383693141 CCD
04/13/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                          -726.69
             HOTEL CO ID:3383693141 CCD
04/13/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                          -329.60
             HOTEL CO ID:3383693141 CCD
04/14/21     AMERICAN EXPRESS DES:ACH PMT        ID:W6696 INDN:The Williamsburg Hotel CO                                  -1,369.05
             ID:1133133497 CCD
04/15/21     Zelle Transfer Conf# jnwyjn5ar; Mod Schwalbe Design                                                             -425.00
04/15/21     Online Banking transfer to CHK 0696 Confirmation# 2553131993                                                 -2,628.00
04/15/21     MARKHERTZCOMPANY DES:PURCHASE ID: INDN:HOTEL                      CO ID:3383693141 PPD                          -250.00
04/16/21     Online Banking transfer to CHK 2703 Confirmation# 3354727049                                               -94,950.21
04/16/21     EMPIREMERCHANTS DES:INVOICE(S) ID:5776350 INDN:THE *WILLIAMS                CO                                  -817.14
             ID:0000195083 WEB
04/16/21     WINEBOW NY, NJ, DES:PAYMENT       ID:045590000112344 INDN:The Williamsburg Hotel CO                             -480.00
             ID:1364786719 CCD
04/19/21     EXPEDIA, INC. DES:10073509_7 ID:127000475671 INDN:THE WILLIAMSBURG HOTEL CO                                  -7,654.91
             ID:4911996083 CCD PMT INFO:RMR*IK*2140079518\
04/19/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                       -2,298.31
             HOTEL CO ID:3383693141 CCD
04/19/21     AMERICAN EXPRESS DES:ACH PMT        ID:W2774 INDN:The Williamsburg Hotel CO                                  -1,846.84
             ID:1133133497 CCD
04/20/21     Online Banking transfer to CHK 2703 Confirmation# 1593245218                                                    -500.00
04/20/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                          -798.21
             HOTEL CO ID:3383693141 CCD
04/20/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                          -796.66
             HOTEL CO ID:3383693141 CCD
04/20/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                          -725.14
             HOTEL CO ID:3383693141 CCD
04/20/21     Intuit        DES:QuickBooks ID:3325614 INDN:THE WILLIAMSBURG HOTEL CO ID:0000756346                            -291.79
             CCD
04/20/21     CON ED OF NY DES:INTELL CK ID:622010002605001 INDN:96 W DEVELOPMENT LLC             CO                            -31.70
             ID:2462467002 PPD
04/20/21     CON ED OF NY DES:INTELL CK ID:622010002607007 INDN:96 W DEVELOPMENT LLC             CO                            -31.70
             ID:2462467002 PPD
04/20/21     CON ED OF NY DES:INTELL CK ID:622010002603006 INDN:96 W DEVELOPMENT LLC             CO                            -31.70
             ID:2462467002 PPD
04/21/21     NATIONAL GRID NY DES:UTILITYPAY ID:00021027370 INDN:The Williamsburg Hotel CO                                -7,709.27
             ID:9177976004 CCD
04/21/21     NYC ECB FINES DES:ECB Fines ID:C       XXXXXXXXX INDN:THE WILLIAMSBURG HOTEL CO                              -2,507.43
             ID:AXXXXXXXXX CCD
                                                                                                             continued on the next page




                                                                                                             Page 7 of 28
           21-22108-rdd      Doc 34       Filed 05/21/21 Entered 05/21/21 08:41:26                 Main Document
THE WILLIAMSBURG HOTEL BK LLC !    Account # 4830 7648 2855Pg
                                                            ! 60
                                                              Aprilof  88 to April 30, 2021
                                                                    1, 2021




Withdrawals and other debits - continued
Date         Description                                                                                                  Amount
04/21/21     SWS of America DES:CORP PMT ID:450000000658131 INDN:WILLIAMSBURG HOTEL THE CO                             -2,217.00
             ID:2591285786 CCD
04/21/21     EMPIRE BLUE    DES:INDIVIDUAL ID:9698278 INDN:THE WILLIAMSBURG HOTEL CO                                   -2,214.48
             ID:0000348513 CCD
04/22/21     Online Banking transfer to CHK 2703 Confirmation# 6513681629                                             -99,510.21
04/22/21     SORBIS        DES:WEBPAYMENT ID: INDN:WILLIAMSBURG HOTEL         CO ID:3383693141 WEB                     -3,687.44
04/22/21     MICROS RETAIL SY DES:ACH Debit ID:5281765095 INDN:Williamsburg Hotel     CO                                  -994.99
             ID:9200502236 CCD
04/22/21     EMPIREMERCHANTS DES:INVOICE(S) ID:0676754 INDN:THE *WILLIAMS            CO                                   -771.52
             ID:0000195083 WEB
04/22/21     WINEBOW NY, NJ, DES:PAYMENT       ID:045590000113366 INDN:The Williamsburg Hotel CO                          -536.00
             ID:1364786719 CCD
04/22/21     ALLIANCE      DES:ACHDEBITS ID:000102316653001 INDN:MOSKOVITZ TOB             CO                             -324.85
             ID:1980444708 CCD
04/23/21     Online Banking transfer to CHK 0696 Confirmation# 2420034090                                              -3,300.00
04/23/21     WESTGUARD INS CO DES:INS PREM ID:WIWC291833 INDN:The Williamsburg Hotel CO                               -13,758.10
             ID:7232240321 CCD
04/23/21     AMERICAN EXPRESS DES:ACH PMT       ID:W6578 INDN:The Williamsburg Hotel CO                                   -920.35
             ID:1133133497 CCD
04/23/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                       -576.83
             HOTEL CO ID:3383693141 CCD
04/26/21     WIRE TYPE:WIRE OUT DATE:210426 TIME:1222 ET TRN:2021042600439728 SERVICE                                  -1,337.94
             REF:493539 BNF:JANOVER LLC ID:233663783 BNF BK:JPMORGAN CHASE BANK, N. ID:0002 PMT
             DET:336904400
04/26/21     Zelle Transfer Conf# v8a8hdimh; RMAC Supplies                                                             -4,588.00
04/26/21     WIRE TYPE:WIRE OUT DATE:210426 TIME:1525 ET TRN:2021042600521103 SERVICE                                  -3,416.81
             REF:015408 BNF:T-Y GROUP, LLC ID:8611821496 BNF BK:PNC BANK, NATIONAL ASSO
             ID:031000053 PMT DET:336938606 THE W ILLIAMSBURG HOTEL
04/26/21     WIRE TYPE:WIRE OUT DATE:210426 TIME:1527 ET TRN:2021042600521978 SERVICE                                  -1,111.98
             REF:015180 BNF:BOSTON TEXTILE CO. ID:380310302 BNF BK:COASTAL HERITAGE BANK
             ID:211371492 PMT DET:336939010 THE WILLIAMSBURG HOTEL
04/26/21     WIRE TYPE:WIRE OUT DATE:210426 TIME:1532 ET TRN:2021042600524157 SERVICE                                  -2,294.72
             REF:015294 BNF:PUREHD LLC ID:8250422496 BNF BK:TD BANK, NA ID:211370545 PMT
             DET:336939840 THE WILLIAMSBURG HO TEL INV 32006
04/26/21     SWS of America DES:CORP PMT ID:450000000659005 INDN:WILLIAMSBURG HOTEL THE CO                             -4,261.35
             ID:2591285786 CCD
04/26/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                    -3,692.68
             HOTEL CO ID:3383693141 CCD
04/26/21     AMERICAN EXPRESS DES:ACH PMT       ID:W6326 INDN:The Williamsburg Hotel CO                                -1,740.55
             ID:1133133497 CCD
04/27/21     BRONX LOBSTER PL DES:ACH         ID:201-707-4847 INDN:THE WILLIAMSBURG HOT     CO                         -1,683.85
             ID:5330903620 CCD
04/27/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                       -825.10
             HOTEL CO ID:3383693141 CCD
04/27/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                       -690.47
             HOTEL CO ID:3383693141 CCD
04/27/21     PAYPAL        DES:INST XFER ID:TONYBLAIR69 INDN:JEREMY RAUCH           CO ID:PAYPALSI77                      -600.00
             WEB
04/27/21     CHEFSWAREHOUSEWE DES:PURCHASE ID:THE WILLIAMSBUR INDN:THE WILLIAMSBURG                                       -364.42
             HOTEL CO ID:3383693141 CCD
                                                                                                          continued on the next page




                                                                                                          Page 8 of 28
           21-22108-rdd       Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26                  Main Document
                                                      Pg 61 of 88
                                                                                         Your checking account
THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021




Withdrawals and other debits - continued
Date         Description                                                                                                 Amount
04/27/21     SWS of America DES:CORP PMT ID:450000000659391 INDN:WILLIAMSBURG HOTEL THE CO                               -120.05
             ID:2591285786 CCD
04/29/21     WIRE TYPE:WIRE OUT DATE:210429 TIME:1229 ET TRN:2021042900361824 SERVICE                                  -1,337.94
             REF:441280 BNF:JANOVER LLC ID:233663783 BNF BK:JPMORGAN CHASE BANK, N. ID:0002 PMT
             DET:337401306
04/29/21     AMERICAN EXPRESS DES:ACH PMT        ID:W5388 INDN:The Williamsburg Hotel CO                               -1,495.30
             ID:1133133497 CCD
04/29/21     DLX FOR BUSINESS DES:Deluxe SBS ID:02049345989128 INDN:THE WILLIAMSBURG HOTEL                               -696.73
             CO ID:1411877307 CCD
04/30/21     Online Banking transfer to CHK 2703 Confirmation# 1575799769                                              -1,000.00
04/30/21     Online Banking transfer to CHK 0696 Confirmation# 1280605711                                              -2,240.00
04/30/21     Bank of America Business Card Bill Payment                                                                -2,000.00
04/30/21     WINEBOW NY, NJ, DES:PAYMENT        ID:045590000114793 INDN:The Williamsburg Hotel CO                      -1,032.00
             ID:1364786719 CCD
Card account # XXXX XXXX XXXX 9045
04/06/21     CHECKCARD 0405 SP * PRIORITY BICYCLE HTTPSPRIORITYNY 24492151095637412239668                              -2,739.30
             CKCD 5940 XXXXXXXXXXXX9045 XXXX XXXX XXXX 9045
04/13/21     CHECKCARD 0412 CERTIFIED LUMBER 718-234-9500 NY 24247601102300509063847 CKCD                                -324.19
             5039 XXXXXXXXXXXX9045 XXXX XXXX XXXX 9045
04/15/21     CHECKCARD 0414 FLORAL ACRES OUTLET 561-499-2655 FL 24765011104010000824470                                -1,237.46
             CKCD 0780 XXXXXXXXXXXX9045 XXXX XXXX XXXX 9045
04/15/21     CHECKCARD 0414 METROPOLITAN FARM 201-7670244 NJ 24755421104271049246298 CKCD                              -7,143.41
             5261 XXXXXXXXXXXX9045 XXXX XXXX XXXX 9045
04/19/21     CHECKCARD 0416 ANTHROPOLOGIE.COM 800-309-2500 PA 24445001107100118137968                                  -5,236.52
             CKCD 5651 XXXXXXXXXXXX9045 XXXX XXXX XXXX 9045
04/19/21     CHECKCARD 0416 WF WAYFAIR3453318991 866-263-8325 MA 24492151106715891572192                               -1,415.36
             CKCD 5712 XXXXXXXXXXXX9045 XXXX XXXX XXXX 9045
04/19/21     CHECKCARD 0416 BED BATH & BEYOND #651 973-785-4333 NJ 24138291107286423908745                                 -34.80
             CKCD 5719 XXXXXXXXXXXX9045 XXXX XXXX XXXX 9045
04/27/21     CHECKCARD 0426 CITY FURNITURE #16 NORTH MIAMI BFL 24493981117091645000351                                 -7,434.58
             CKCD 5712 XXXXXXXXXXXX9045 XXXX XXXX XXXX 9045
04/28/21     CHECKCARD 0427 PERSONALCREATIONS.COM 888-741-0508 IL 24492151117715789661468                              -1,358.35
             CKCD 5999 XXXXXXXXXXXX9045 XXXX XXXX XXXX 9045
Subtotal for card account # XXXX XXXX XXXX 9045                                                                -$26,923.97
Total withdrawals and other debits                                                                            -$638,616.58


Checks
Date         Check #                               Amount                   Date        Check #                            Amount
04/30/21     1436                               -5,000.00                   04/09/21    1896*                          -1,640.90
04/06/21     1484*                                -125.97                   04/01/21    1902*                            -417.00
04/19/21     1803*                                -500.00                   04/09/21    1908*                            -644.00
04/02/21     1838*                                 -99.00                   04/12/21    1914*                            -334.55
04/01/21     1849*                                 -87.49                   04/05/21    1915                           -1,100.00
04/15/21     1887*                              -1,578.70                   04/02/21    1916                             -297.00
                                                                                                           continued on the next page




                                                                                                           Page 9 of 28
           21-22108-rdd    Doc 34        Filed 05/21/21 Entered 05/21/21 08:41:26            Main Document
THE WILLIAMSBURG HOTEL BK LLC !   Account # 4830 7648 2855Pg
                                                           ! 62
                                                             Aprilof  88 to April 30, 2021
                                                                   1, 2021



Checks - continued
Date         Check #                           Amount               Date        Check #                             Amount
04/01/21     1917                            -1,872.99              04/09/21    1969                            -2,019.60
04/01/21     1922*                            -170.69               04/13/21    1970                              -191.00
04/05/21     1924*                           -1,282.00              04/12/21    1971                              -995.33
04/08/21     1925                            -2,781.00              04/13/21    1973*                             -317.60
04/05/21     1926                            -2,186.75              04/09/21    1974                              -225.00
04/06/21     1927                            -1,687.56              04/16/21    1975                              -110.00
04/08/21     1928                            -1,071.65              04/12/21    1976                            -4,373.50
04/19/21     1931*                           -1,262.95              04/12/21    1977                            -1,071.05
04/21/21     1932                             -400.00               04/13/21    1978                              -843.78
04/12/21     1933                            -1,421.03              04/15/21    1979                              -244.97
04/13/21     1934                             -544.38               04/14/21    1980                            -1,000.00
04/12/21     1935                            -2,273.50              04/14/21    1981                            -2,825.95
04/09/21     1936                             -109.20               04/21/21    1982                            -3,248.00
04/09/21     1937                              -34.80               04/12/21    1983                            -1,923.00
04/09/21     1938                             -535.16               04/19/21    1984                            -2,192.74
04/09/21     1939                            -3,063.18              04/15/21    1985                              -871.00
04/09/21     1941*                            -876.05               04/16/21    1987*                             -556.45
04/15/21     1942                             -531.00               04/19/21    1988                              -276.15
04/12/21     1943                             -450.00               04/22/21    1992*                             -358.71
04/06/21     1944                             -276.63               04/23/21    1993                              -979.88
04/09/21     1946*                           -1,882.39              04/21/21    1994                            -6,315.58
04/08/21     1947                            -1,001.44              04/19/21    1995                            -2,393.39
04/08/21     1948                            -2,372.30              04/19/21    1996                            -3,544.40
04/29/21     1949                             -440.00               04/22/21    1997                              -530.37
04/08/21     1950                             -926.55               04/21/21    1998                              -590.00
04/12/21     1952*                           -3,740.81              04/29/21    1999                              -770.00
04/13/21     1954*                            -399.00               04/27/21    2000                              -672.20
04/12/21     1955                             -200.00               04/23/21    2001                              -650.00
04/12/21     1956                             -110.00               04/26/21    2002                              -477.96
04/12/21     1957                             -330.00               04/19/21    2003                            -1,315.65
04/09/21     1958                             -871.00               04/19/21    2004                              -500.82
04/12/21     1959                             -650.00               04/26/21    2006*                             -768.28
04/09/21     1960                            -3,002.00              04/26/21    2008*                             -800.00
04/13/21     1961                            -1,410.56              04/22/21    2009                              -907.29
04/12/21     1962                            -1,595.02              04/20/21    2010                            -1,842.21
04/12/21     1963                             -300.00               04/19/21    2011                            -1,282.00
04/09/21     1964                             -512.07               04/27/21    2012                            -2,602.67
04/12/21     1965                            -1,281.17              04/23/21    2013                            -2,000.00
04/12/21     1966                             -450.00               04/26/21    2015*                           -1,200.00
04/15/21     1967                            -5,000.00              04/20/21    2016                              -176.93
04/07/21     1968                            -5,000.00              04/21/21    2017                              -923.30
                                                                                                    continued on the next page




                                                                                                    Page 10 of 28
           21-22108-rdd          Doc 34        Filed 05/21/21 Entered 05/21/21 08:41:26                     Main Document
                                                           Pg 63 of 88
                                                                                              Your checking account
THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021



Checks - continued
Date          Check #                                Amount                    Date          Check #                                      Amount
04/22/21      2018                                  -229.14                    04/27/21      2038                                     -3,188.43
04/23/21      2019                                  -980.00                    04/27/21      2039                                     -1,445.17
04/23/21      2020                                  -200.00                    04/27/21      2040                                     -1,201.59
04/27/21      2021                                    -39.60                   04/26/21      2041                                        -107.27
04/26/21      2022                                    -91.80                   04/29/21      2042                                        -472.00
04/28/21      2024*                                 -300.00                    04/29/21      2043                                        -440.00
04/27/21      2026*                                 -470.00                    04/27/21      2045*                                       -705.00
04/26/21      2027                                  -290.77                    04/26/21      2046                                        -822.71
04/26/21      2028                                 -2,110.08                   04/26/21      2047                                        -657.82
04/28/21      2029                                  -999.00                    04/26/21      2048                                        -337.45
04/30/21      2031*                                 -466.87                    04/28/21      2049                                     -4,685.67
04/26/21      2035*                                 -400.00                    04/27/21      2050                                        -500.00
04/28/21      2036                                  -150.00                    04/26/21      2052*                                    -1,923.00
04/26/21      2037                                  -250.41
                                                                               Total checks                                   -$144,479.98
                                                                               Total # of checks                                             121
* There is a gap in sequential check numbers



Service fees
The Monthly Fee on your primary Business Advantage Relationship Banking account was waived for the statement period ending 03/31/21. A
check mark below indicates the requirement(s) you have met to qualify for the Monthly Fee waiver on the account.
       $15,000+ combined average monthly balance in linked business accounts has been met

       Become a member of Preferred Rewards for Business has been met

For information on how to open a new product, link an existing service to your account, or about Preferred Rewards for Business please call
1.888.BUSINESS or visit bankofamerica.com/smallbusiness.

Date          Transaction description                                                                                                     Amount

04/02/21      Prfd Rwds for Bus-Wire Fee Waiver of $30                                                                                      -0.00

04/08/21      Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                                 -0.00

04/09/21      Prfd Rwds for Bus-Wire Fee Waiver of $30                                                                                      -0.00

04/09/21      Prfd Rwds for Bus-Wire Fee Waiver of $30                                                                                      -0.00

04/09/21      Prfd Rwds for Bus-Wire Fee Waiver of $30                                                                                      -0.00

04/12/21      Wire Transfer Fee                                                                                                            -30.00

04/15/21      Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                                 -0.00

04/15/21      Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                                 -0.00

04/15/21      Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                                 -0.00

04/26/21      Wire Transfer Fee                                                                                                            -30.00
                                                                                                                         continued on the next page




                                                                                                                         Page 11 of 28
           21-22108-rdd         Doc 34        Filed 05/21/21 Entered 05/21/21 08:41:26            Main Document
THE WILLIAMSBURG HOTEL BK LLC !        Account # 4830 7648 2855Pg
                                                                ! 64
                                                                  Aprilof  88 to April 30, 2021
                                                                        1, 2021



Service fees - continued
Date         Transaction description                                                                                      Amount

04/26/21     Wire Transfer Fee                                                                                             -30.00

04/26/21     Wire Transfer Fee                                                                                             -30.00

04/26/21     Wire Transfer Fee                                                                                             -30.00

04/29/21     Wire Transfer Fee                                                                                             -30.00

04/29/21     Prfd Rwds for Bus-Wire Fee Waiver of $15                                                                       -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00

04/30/21     Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                                  -0.00
                                                                                                         continued on the next page




                                                                                                         Page 12 of 28
           21-22108-rdd           Doc 34           Filed 05/21/21 Entered 05/21/21 08:41:26          Main Document
                                                               Pg 65 of 88
                                                                                            Your checking account
THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021



Service fees - continued
Date           Transaction description                                                                                  Amount

04/30/21       Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                              -0.00

04/30/21       Prfd Rwds for Bus-Stop Pymt Fee Waiver of $30                                                              -0.00

Total service fees                                                                                                -$180.00
Note your Ending Balance already reflects the subtraction of Service Fees.




Daily ledger balances
Date                                 Balance ($)    Date                       Balance($)    Date                    Balance ($)

04/01                              304,259.74       04/13                    295,969.78      04/22                20,720.98
04/02                              290,543.48       04/14                    291,090.15      04/23                96,855.82
04/05                              384,526.51       04/15                    271,180.61      04/26                64,054.24
04/06                              430,289.83       04/16                    174,266.81      04/27                41,511.11
04/07                              429,868.73       04/19                    142,511.97      04/28                34,018.09
04/08                              425,203.72       04/20                    137,285.93      04/29                53,336.12
04/09                              295,433.63       04/21                    119,326.50      04/30                41,597.25
04/12                              300,055.17




                                                                                                            Page 13 of 28
        21-22108-rdd         Doc 34      Filed 05/21/21        Entered 05/21/21 08:41:26   Main Document
THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855Pg
                                                         ! 66
                                                           Aprilof  88 to April 30, 2021
                                                                 1, 2021




                                            This page intentionally left blank




                                                                                                  Page 14 of 28
         21-22108-rdd         Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                                      Pg 67 of 88



THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021


Check images
Account number: 4830 7648 2855
Check number: 1436 ! Amount: $5,000.00                           Check number: 1484 ! Amount: $125.97




Check number: 1803 ! Amount: $500.00                             Check number: 1838 ! Amount: $99.00




Check number: 1849 ! Amount: $87.49                              Check number: 1887 ! Amount: $1,578.70




Check number: 1896 ! Amount: $1,640.90                           Check number: 1902 ! Amount: $417.00




Check number: 1908 ! Amount: $644.00                             Check number: 1914 ! Amount: $334.55




                                                                                                          continued on the next page

                                                                                                          Page 15 of 28
         21-22108-rdd         Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                                      Pg 68 of 88



THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021


Check images - continued
Account number: 4830 7648 2855
Check number: 1915 ! Amount: $1,100.00                           Check number: 1916 ! Amount: $297.00




Check number: 1917 ! Amount: $1,872.99                           Check number: 1922 ! Amount: $170.69




Check number: 1924 ! Amount: $1,282.00                           Check number: 1925 ! Amount: $2,781.00




Check number: 1926 ! Amount: $2,186.75                           Check number: 1927 ! Amount: $1,687.56




Check number: 1928 ! Amount: $1,071.65                           Check number: 1931 ! Amount: $1,262.95




                                                                                                          continued on the next page

                                                                                                          Page 16 of 28
         21-22108-rdd         Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                                      Pg 69 of 88



THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021


Check images - continued
Account number: 4830 7648 2855
Check number: 1932 ! Amount: $400.00                             Check number: 1933 ! Amount: $1,421.03




Check number: 1934 ! Amount: $544.38                             Check number: 1935 ! Amount: $2,273.50




Check number: 1936 ! Amount: $109.20                             Check number: 1937 ! Amount: $34.80




Check number: 1938 ! Amount: $535.16                             Check number: 1939 ! Amount: $3,063.18




Check number: 1941 ! Amount: $876.05                             Check number: 1942 ! Amount: $531.00




                                                                                                          continued on the next page

                                                                                                          Page 17 of 28
         21-22108-rdd         Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                                      Pg 70 of 88



THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021


Check images - continued
Account number: 4830 7648 2855
Check number: 1943 ! Amount: $450.00                             Check number: 1944 ! Amount: $276.63




Check number: 1946 ! Amount: $1,882.39                           Check number: 1947 ! Amount: $1,001.44




Check number: 1948 ! Amount: $2,372.30                           Check number: 1949 ! Amount: $440.00




Check number: 1950 ! Amount: $926.55                             Check number: 1952 ! Amount: $3,740.81




Check number: 1954 ! Amount: $399.00                             Check number: 1955 ! Amount: $200.00




                                                                                                          continued on the next page

                                                                                                          Page 18 of 28
         21-22108-rdd         Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                                      Pg 71 of 88



THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021


Check images - continued
Account number: 4830 7648 2855
Check number: 1956 ! Amount: $110.00                             Check number: 1957 ! Amount: $330.00




Check number: 1958 ! Amount: $871.00                             Check number: 1959 ! Amount: $650.00




Check number: 1960 ! Amount: $3,002.00                           Check number: 1961 ! Amount: $1,410.56




Check number: 1962 ! Amount: $1,595.02                           Check number: 1963 ! Amount: $300.00




Check number: 1964 ! Amount: $512.07                             Check number: 1965 ! Amount: $1,281.17




                                                                                                          continued on the next page

                                                                                                          Page 19 of 28
         21-22108-rdd         Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                                      Pg 72 of 88



THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021


Check images - continued
Account number: 4830 7648 2855
Check number: 1966 ! Amount: $450.00                             Check number: 1967 ! Amount: $5,000.00




Check number: 1968 ! Amount: $5,000.00                           Check number: 1969 ! Amount: $2,019.60




Check number: 1970 ! Amount: $191.00                             Check number: 1971 ! Amount: $995.33




Check number: 1973 ! Amount: $317.60                             Check number: 1974 ! Amount: $225.00




Check number: 1975 ! Amount: $110.00                             Check number: 1976 ! Amount: $4,373.50




                                                                                                          continued on the next page

                                                                                                          Page 20 of 28
         21-22108-rdd         Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                                      Pg 73 of 88



THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021


Check images - continued
Account number: 4830 7648 2855
Check number: 1977 ! Amount: $1,071.05                           Check number: 1978 ! Amount: $843.78




Check number: 1979 ! Amount: $244.97                             Check number: 1980 ! Amount: $1,000.00




Check number: 1981 ! Amount: $2,825.95                           Check number: 1982 ! Amount: $3,248.00




Check number: 1983 ! Amount: $1,923.00                           Check number: 1984 ! Amount: $2,192.74




Check number: 1985 ! Amount: $871.00                             Check number: 1987 ! Amount: $556.45




                                                                                                          continued on the next page

                                                                                                          Page 21 of 28
         21-22108-rdd         Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                                      Pg 74 of 88



THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021


Check images - continued
Account number: 4830 7648 2855
Check number: 1988 ! Amount: $276.15                             Check number: 1992 ! Amount: $358.71




Check number: 1993 ! Amount: $979.88                             Check number: 1994 ! Amount: $6,315.58




Check number: 1995 ! Amount: $2,393.39                           Check number: 1996 ! Amount: $3,544.40




Check number: 1997 ! Amount: $530.37                             Check number: 1998 ! Amount: $590.00




Check number: 1999 ! Amount: $770.00                             Check number: 2000 ! Amount: $672.20




                                                                                                          continued on the next page

                                                                                                          Page 22 of 28
         21-22108-rdd         Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                                      Pg 75 of 88



THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021


Check images - continued
Account number: 4830 7648 2855
Check number: 2001 ! Amount: $650.00                             Check number: 2002 ! Amount: $477.96




Check number: 2003 ! Amount: $1,315.65                           Check number: 2004 ! Amount: $500.82




Check number: 2006 ! Amount: $768.28                             Check number: 2008 ! Amount: $800.00




Check number: 2009 ! Amount: $907.29                             Check number: 2010 ! Amount: $1,842.21




Check number: 2011 ! Amount: $1,282.00                           Check number: 2012 ! Amount: $2,602.67




                                                                                                          continued on the next page

                                                                                                          Page 23 of 28
         21-22108-rdd         Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                                      Pg 76 of 88



THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021


Check images - continued
Account number: 4830 7648 2855
Check number: 2013 ! Amount: $2,000.00                           Check number: 2015 ! Amount: $1,200.00




Check number: 2016 ! Amount: $176.93                             Check number: 2017 ! Amount: $923.30




Check number: 2018 ! Amount: $229.14                             Check number: 2019 ! Amount: $980.00




Check number: 2020 ! Amount: $200.00                             Check number: 2021 ! Amount: $39.60




Check number: 2022 ! Amount: $91.80                              Check number: 2024 ! Amount: $300.00




                                                                                                          continued on the next page

                                                                                                          Page 24 of 28
         21-22108-rdd         Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                                      Pg 77 of 88



THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021


Check images - continued
Account number: 4830 7648 2855
Check number: 2026 ! Amount: $470.00                             Check number: 2027 ! Amount: $290.77




Check number: 2028 ! Amount: $2,110.08                           Check number: 2029 ! Amount: $999.00




Check number: 2031 ! Amount: $466.87                             Check number: 2035 ! Amount: $400.00




Check number: 2036 ! Amount: $150.00                             Check number: 2037 ! Amount: $250.41




Check number: 2038 ! Amount: $3,188.43                           Check number: 2039 ! Amount: $1,445.17




                                                                                                          continued on the next page

                                                                                                          Page 25 of 28
         21-22108-rdd         Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26             Main Document
                                                      Pg 78 of 88



THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021


Check images - continued
Account number: 4830 7648 2855
Check number: 2040 ! Amount: $1,201.59                           Check number: 2041 ! Amount: $107.27




Check number: 2042 ! Amount: $472.00                             Check number: 2043 ! Amount: $440.00




Check number: 2045 ! Amount: $705.00                             Check number: 2046 ! Amount: $822.71




Check number: 2047 ! Amount: $657.82                             Check number: 2048 ! Amount: $337.45




Check number: 2049 ! Amount: $4,685.67                           Check number: 2050 ! Amount: $500.00




                                                                                                        continued on the next page

                                                                                                        Page 26 of 28
         21-22108-rdd         Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26           Main Document
                                                      Pg 79 of 88



THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855 ! April 1, 2021 to April 30, 2021


Check images - continued
Account number: 4830 7648 2855
Check number: 2052 ! Amount: $1,923.00




                                                                                                    Page 27 of 28
        21-22108-rdd         Doc 34      Filed 05/21/21        Entered 05/21/21 08:41:26   Main Document
THE WILLIAMSBURG HOTEL BK LLC ! Account # 4830 7648 2855Pg
                                                         ! 80
                                                           Aprilof  88 to April 30, 2021
                                                                 1, 2021




                                            This page intentionally left blank




                                                                                                  Page 28 of 28
 21-22108-rdd       Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26      Main Document
                                            Pg 81 of 88

                                                 T     STATEMENT OF ACCOUNT



   THE WILLIAMSBURG HOTEL BK LLC                       Page:                                  1 of 2
   PAYROLL ACCOUNT                                     Statement Period:    Apr 21 2021-Apr 30 2021
   96 WYTHE AVE                                        Cust Ref #:           4380021603-719-T-###
   BROOKLYN NY 11249                                   Primary Account #:              438-0021603




TD Business Premier Checking
THE WILLIAMSBURG HOTEL BK LLC                                                      Account # 438-0021603
PAYROLL ACCOUNT


ACCOUNT SUMMARY
Beginning Balance                       0.00                 Average Collected Balance                   0.00
                                                             Interest Earned This Period                 0.00
Ending Balance                          0.00                 Interest Paid Year-to-Date                  0.00
                                                             Annual Percentage Yield Earned            0.00%
                                                             Days in Period                                10


DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    21-22108-rdd                     Doc 34              Filed 05/21/21 Entered 05/21/21 08:41:26                                                  Main Document
                                                                     Pg 82 of 88
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                                 0.00
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                                                                                     Deposits
                                                                         and enter on Line 2.
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
                                                                                                                                             Total    -
•   Review all withdrawals shown on this                                 and enter on Line 4.                                             Withdrawals
    statement and check them off in your
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
                                                                                                                                            Adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account                                  Balance
    ending account balance.                                              balance.




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
 21-22108-rdd       Doc 34      Filed 05/21/21 Entered 05/21/21 08:41:26      Main Document
                                            Pg 83 of 88

                                                 T     STATEMENT OF ACCOUNT



   THE WILLIAMSBURG HOTEL BK LLC                       Page:                                  1 of 2
   96 WYTHE AVE                                        Statement Period:    Apr 21 2021-Apr 30 2021
   BROOKLYN NY 11249                                   Cust Ref #:           4380021611-717-T-###
                                                       Primary Account #:              438-0021611




TD Business Convenience Plus
THE WILLIAMSBURG HOTEL BK LLC                                                      Account # 438-0021611


ACCOUNT SUMMARY
Beginning Balance                      0.00                  Average Collected Balance           16,306.58
Deposits                          81,532.94                  Interest Earned This Period              0.00
                                                             Interest Paid Year-to-Date               0.00
Ending Balance                    81,532.94                  Annual Percentage Yield Earned         0.00%
                                                             Days in Period                             10



DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE     DESCRIPTION                                                                       AMOUNT
04/29            DEPOSIT                                                                         81,532.94
                                                                            Subtotal:            81,532.94


DAILY BALANCE SUMMARY
DATE                               BALANCE                   DATE                                 BALANCE
04/21                                 0.00                   04/29                               81,532.94




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    21-22108-rdd                     Doc 34              Filed 05/21/21 Entered 05/21/21 08:41:26                                                  Main Document
                                                                     Pg 84 of 88
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                         81,532.94
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                                                                                     Deposits
                                                                         and enter on Line 2.
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
                                                                                                                                             Total    -
•   Review all withdrawals shown on this                                 and enter on Line 4.                                             Withdrawals
    statement and check them off in your
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
                                                                                                                                            Adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account                                  Balance
    ending account balance.                                              balance.




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
 21-22108-rdd         Doc 34     Filed 05/21/21 Entered 05/21/21 08:41:26                                      Main Document
                                             Pg 85 of 88

                                                                 T          STATEMENT OF ACCOUNT



   THE WILLIAMSBURG HOTEL BK LLC                                            Page:                                             1 of 3
   96 WYTHE AVE                                                             Statement Period:               Apr 21 2021-Apr 30 2021
   BROOKLYN NY 11249                                                        Cust Ref #:                      4380021596-719-T-###
                                                                            Primary Account #:                         438-0021596




TD Business Premier Checking
THE WILLIAMSBURG HOTEL BK LLC                                                                                        Account # 438-0021596


ACCOUNT SUMMARY
Beginning Balance                         0.00                                       Average Collected Balance                             9,787.82
Deposits                             35,000.00                                       Interest Earned This Period                               0.00
Other Credits                        15,000.00                                       Interest Paid Year-to-Date                                0.00
                                                                                     Annual Percentage Yield Earned                          0.00%
Checks Paid                             363.55                                       Days in Period                                              10
Electronic Payments                     158.23
Other Withdrawals                       800.00
Ending Balance                       48,678.22



DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE     DESCRIPTION                                                                                                                   AMOUNT
04/29            DEPOSIT                                                                                                                 35,000.00
                                                                                                            Subtotal:                    35,000.00
Other Credits
POSTING DATE     DESCRIPTION                                                                                                                   AMOUNT
04/29            WIRE TRANSFER INCOMING, 96 WYTHE ACQUISITION LLC                                                                        15,000.00
                                                                                                            Subtotal:                    15,000.00
Checks Paid      No. Checks: 1    *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE            SERIAL NO.                 AMOUNT
04/30           1001                         363.55
                                                                                                            Subtotal:                          363.55
Electronic Payments
POSTING DATE     DESCRIPTION                                                                                                                   AMOUNT
04/30            DEBIT CARD PURCHASE, AUT 042921 VISA DDA PUR                                                                                  158.23
                    WHOLEFDS WBG 10487                 BROOKLYN             * NY
                    4085404027733868

                                                                                                            Subtotal:                          158.23
Other Withdrawals
POSTING DATE     DESCRIPTION                                                                                                                   AMOUNT
04/29            DEBIT                                                                                                                         800.00
                                                                                                            Subtotal:                          800.00




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    21-22108-rdd                     Doc 34              Filed 05/21/21 Entered 05/21/21 08:41:26                                                  Main Document
                                                                     Pg 86 of 88
    How to Balance your Account                                                                                                               Page:                                   2 of 3

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                         48,678.22
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                                                                                     Deposits
                                                                         and enter on Line 2.
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
                                                                                                                                             Total    -
•   Review all withdrawals shown on this                                 and enter on Line 4.                                             Withdrawals
    statement and check them off in your
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
                                                                                                                                            Adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account                                  Balance
    ending account balance.                                              balance.




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
 21-22108-rdd    Doc 34   Filed 05/21/21 Entered 05/21/21 08:41:26      Main Document
                                      Pg 87 of 88

                                                 STATEMENT OF ACCOUNT


   THE WILLIAMSBURG HOTEL BK LLC
                                                 Page:                                  3 of 3
                                                 Statement Period:    Apr 21 2021-Apr 30 2021
                                                 Cust Ref #:           4380021596-719-T-###
                                                 Primary Account #:              438-0021596




DAILY BALANCE SUMMARY
DATE                          BALANCE                  DATE                                 BALANCE
04/21                             0.00                 04/30                               48,678.22
04/29                        49,200.00




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
21-22108-rdd   Doc 34   Filed 05/21/21 Entered 05/21/21 08:41:26   Main Document
                                    Pg 88 of 88
